Exhibit 10.32

The confidential portions of this exhibit have been filed separately with the
Securities and

Exchange Commission pursuant to a confidential treatment request in accordance
with Rule

24b-2 of the Securities and Exchange Act of 1934, as amended.

REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

SALES AND PROMOTIONAL SERVICES AGREEMENT

This Sales and Promotional Services Agreement (this “Agreement”) effective as of
December 30, 2011 (the “Effective Date”) is entered into by and between VENTIV
COMMERCIAL SERVICES, LLC, a New Jersey limited liability company (“VCS”), and
ENDO PHARMACEUTICALS INC., a Delaware corporation (“CLIENT”). VCS and CLIENT are
sometimes referred to herein collectively as the “Parties,” and individually as
a “Party.”

RECITALS:

WHEREAS, VCS provides integrated outsourced sales and marketing solutions,
including client field forces to the healthcare industry, and has certain
expertise in the marketing and promotion of pharmaceutical products; and

WHEREAS, CLIENT is an integrated pharmaceutical company that requires the sales
and promotional services of VCS as more fully described in this Agreement (the
“Services”); and

WHEREAS, VCS and CLIENT originally signed a Sales Representative Services
Agreement effective April 1, 2008 that was subsequently amended on May 8, 2009,
May 10, 2010 and August 10, 2010 and terminated on October 1, 2010, subject to
any provision thereof that specifically survives termination (the “Prior
Agreement”); and

WHEREAS, VCS and CLIENT originally signed a Sales and Promotional Services
Agreement effective October 1, 2010 (the “October 2010 Agreement”); and

WHEREAS, the October 2010 Agreement shall terminate on the Effective Date,
subject to any provision thereof that specifically survives termination; and

WHEREAS, VCS and CLIENT desire to enter into this Agreement under which VCS
shall continue to provide the Services to the CLIENT on the terms set forth in
this Agreement.

NOW, THEREFORE, in consideration of the mutual premises contained herein and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I. DEFINITIONS

1.1. “Active Representative Days” means the aggregate number of days that the
VCS Sales Representatives are considered “Active Representatives”.

1.2. “Active Representatives” means VCS Sales Representatives who have completed
all CLIENT and VCS-required training and are engaged in Detailing or otherwise
engaged in CLIENT-



--------------------------------------------------------------------------------

required or approved activities pursuant to this Agreement. Any VCS Sales
Representative who is on a Time Out of Territory shall not be considered an
Active Representative. For clarification, any VCS Sales Representative who
otherwise meets the requirements in the definition of “Active Representative”
and who is not on a Time Out of Territory shall be considered an Active
Representative.

1.3. “Active Territory” means a Territory in which there are Active
Representatives.

1.4. “Adverse Event” means any untoward medical occurrence in a patient,
consumer or clinical investigation subject associated with the use of a Product
that does not necessarily have a causal relationship with this treatment. An
Adverse Event can therefore be any unfavorable and unintended sign (including an
abnormal laboratory finding), symptom, or disease temporally associated with the
use of a Product, whether or not related to such Product. In addition, all cases
of apparent drug-drug interaction, pregnancy (with or without outcome), exposure
during breastfeeding, paternal exposure, lack of efficacy, overdose, drug abuse
and misuse, drug maladministration or accidental exposure and dispensing errors
are collected and databased even if no Adverse Event has been reported.

1.5. “Affiliate” means any Person who directly or indirectly controls or is
controlled by or is under common control with a Party. For purposes of this
definition, “control” or “controlled” shall mean ownership directly or through
one or more Affiliates, of more than fifty percent (50%) of the shares of stock
entitled to vote for the election of directors, in the case of a corporation, or
more than fifty percent (50%) of the equity interests in the case of any other
type of legal entity, status as a general partner in any partnership, or any
other arrangement whereby a Party controls or has the right to control the Board
of Directors or equivalent governing body of a corporation or other entity, or
the ability to cause the direction of the management or policies of a
corporation or other entity.

1.6. “Agreement” is defined in the preamble of this Agreement.

1.7. “Agreement Territory” means the United States.

1.8. “Agreement Year” means a fiscal year commencing on January 1 and ending
December 31.

1.9. “Arbitration” is defined in Section 12.7(c) of this Agreement.

1.10. “Arbitration Request” is defined in Section 12.7(c)(i) of this Agreement.

1.11. “Assigned Vehicles” is defined in Section 3.3(a)(i) of this Agreement.

1.12. “Arbitrators” is defined in Section 12.7(d)(i) of this Agreement.

1.13. “Auditee” is defined in Section 4.6(b)(i) of this Agreement.

1.14. “Audit Rights Holder” is defined in Section 4.6(b)(i) of this Agreement.

1.15. “Audit Team” is defined in Section 4.6(b)(i) of this Agreement.

1.16. “At-Risk Management Fee” is defined in Section 4.1(a) of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

1.17. “Budget” is defined in Section 4.2 of this Agreement.

1.18. “Business Day” means any day other than a Saturday, a Sunday, an approved
holiday in accordance with CLIENT’s holiday schedule or a day on which
commercial banks in Philadelphia, Pennsylvania are authorized or required by Law
to remain closed. CLIENT’S holiday schedule may be modified by CLIENT from time
to time and when modified a copy shall be provided to VCS. The CLIENT’s current
holiday schedule has been submitted to VCS.

1.19. “Call” means a face-to-face presentation by a Sales Representative to a
Target Prescriber which consists of one or more Details and includes, but is not
limited to, having a discussion with the Target Prescriber regarding the
features and benefits of the Products, their contraindications, FDA approved
uses and other pertinent information, and providing the Target Prescriber
Product Literature and samples of the Products.

1.20. “Call Plan” means a plan designed by CLIENT, which is intended to enhance
the efficiency and effectiveness of the Sales Representatives in making Calls.
The Call Plan may be modified by CLIENT from time to time and when modified a
copy shall be provided to VCS.

1.21. “CLIENT” is defined in the preamble of this Agreement.

1.22. “CLIENT Representatives” is defined in Section 10.1 of this Agreement.

1.23. “Competing Product” means the products listed on Schedule A-1A under the
caption “Competing Products” as may be amended and updated by mutual agreement
of the Parties.

1.24. “Components” is defined in Schedule A-1A to this Agreement.

1.25. “Confidential Information” is defined in Section 6.1(a) of this Agreement.

1.26. “Conversion” is defined in Section 9.2 of this Agreement.

1.27. “DDMAC” means the United States Department of Health and Human Services,
Food and Drug Administration Center for Drug Evaluation and Research, Office of
Medical Policy, Division of Drug Marketing, Advertising and Communications.

1.28. “Detail” is defined on Schedule A-1 to this Agreement.

1.29. “Detailing” is defined on Schedule A-1 to this Agreement.

1.30. “Direct Marketing Expenses” means the funds (which are part of the Budget)
to facilitate the Detailing activities of Sales Representatives to Target
Prescribers.

1.31. “Disclosing Party” is defined in Section 6.1(a) of this Agreement.

1.32. “Distribution Agent” is defined in Section 3.2(f) of this Agreement.

1.33. “District Manager” means an employee of VCS who is engaged under this
Agreement to manage VCS Sales Representatives in specified Territories.

 

- 3 -



--------------------------------------------------------------------------------

1.34. “Effective Date” is defined in the preamble of this Agreement.

1.35. “Estimated *** Vehicle Costs” is defined in Section 3.3(a)(ii) of this
Agreement.

1.36. “Estimated *** Vehicle Costs” is defined in Section 3.3(a)(iii) of this
Agreement.

1.37. “Expected Active Representative Days” means all Business Days in a
calendar quarter.

1.38. “Extension” is defined in Article II of this Agreement.

1.39. “FDA” means the United States Food and Drug Administration and any
successor agency thereto.

1.40. “Field” means the treatment of pain associated with osteoarthritis in
joints amenable to topical treatment.

1.41. “First Extension” is defined in Article II of this Agreement.

1.42. “Fixed Management Fee” is defined in Section 4.1(a) of this Agreement.

1.43. “FORTESTA®” is defined in Section 1.68 of this Agreement.

1.44. “FROVA®” is defined in Section 1.68 of this Agreement.

1.45. “GAAP” means U.S. Generally Accepted Accounting Principles consistently
applied by the applicable Person.

1.46. “Governmental Authority” means any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or any supranational organization of which
any such country is a member, which has competent and binding authority to
decide, mandate, regulate, enforce, or otherwise control the activities of the
Parties or their Affiliates contemplated by this Agreement.

1.47. “IC Crediting Rules” means the incentive compensation crediting rules as
established from time to time by CLIENT in its base plan documents.

1.48. “Inactive Territories” means a Territory that does not have an Active
Representative. An Inactive Territory that is inactive for at least *** (***)
Business Days in a calendar quarter shall be considered an Inactive Territory
for the entire calendar quarter. In the event CLIENT conducts a Conversion, the
applicable vacated Territory shall not be considered an Inactive Territory until
*** (***) days from the date of Conversion so long as VCS has hired a
replacement VCS Sales Representative within such period.

1.49. “Information Technology” is defined in Section 3.2(k) of this Agreement.

1.50. “Initial Term” is defined in Article II of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

1.51. “Law” or “Laws” means all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority,
including the PhRMA Code and the rules, regulations, guidelines and other
requirements of DDMAC.

1.52. “*** Assigned Vehicles” is defined in Section 3.3(a)(i) of this Agreement.

1.53. “Leased Vehicles” is defined in Section 3.3(a)(i) of this Agreement.

1.54. “LIDODERM®” is defined in Section 1.68 of this Agreement.

1.55. “Losses” is defined in Section 10.1 of this Agreement.

1.56. “National Sales Director” means, as to each Party, the individual
designated by such Party to lead the project to which this Agreement relates,
through whom all major communications will be channeled and who will be
responsible for high level support within and between the respective Parties’
organizations in relation to this Agreement, including overseeing all
significant operational and other issues in connection with the Detailing and
promotion activities and the Services to be performed hereunder.

1.57. “Novartis” means, collectively, Novartis, AG and Novartis Consumer Health,
Inc.

1.58. “Novartis Agreement” means that certain License and Supply Agreement dated
March 3, 2008 by and between CLIENT and Novartis, as same may be amended from
time to time.

1.59. “NSAID” means a non-steroidal anti-inflammatory drug.

1.60. “OPANA® ER” is defined in Section 1.68 of this Agreement.

1.61. “OTC Product” means a pharmaceutical product for use in humans that has
been approved by the FDA for sale to customers and/or patients in the Agreement
Territory without a prescription.

1.62. “Party” or “Parties” is defined in the preamble of this Agreement.

1.63. “PDMA” means the Prescription Drug Marketing Act of 1987, as amended, and
the regulations promulgated thereunder.

1.64. “Person” means and includes an individual, partnership, joint venture,
limited liability company, a corporation, a firm, a trust, an unincorporated
organization and a government or other department or agency thereof.

1.65. “PhRMA Code” means the PhRMA Code on Interactions with Healthcare
Professionals, as in effect from time to time.

1.66. “Primary Detail” means a Detail during which one of the Products is the
most prominent item presented in the Call and comprises, on the average,
approximately two-thirds (67%) of the time and cost of the Call.

 

- 5 -



--------------------------------------------------------------------------------

1.67. “Primary Detail Equivalent” or “PDE” is calculated as 100% of Primary
Details plus 50% of Secondary Details.

1.68. “Products” means VOLTAREN® Gel (diclofenac sodium topical gel 1%)
(“VOLTAREN®”), LIDODERM® (lidocaine patch 5%) (“LIDODERM®”), FROVA®
(frovatriptan succinate tablets) (“FROVA®”), OPANA® ER (oxymorphone
hydrochloride) Extended Release Tablet CII (“OPANA® ER”), FORTESTA®
(testosterone) Gel (“FORTESTA®”) and any additional products added by CLIENT to
be Detailed by the Sales Representatives pursuant to this Agreement and listed
on Schedule A-1A to this Agreement from time to time; provided, however, in the
event an additional product is added by CLIENT, the IC weighting of the Products
as set forth on Schedule B shall be adjusted by CLIENT in its sole discretion.

1.69. “Product Literature” shall mean promotional, informative and other written
information concerning a Product.

1.70. “Professionals” means physicians and other health care practitioners who
are permitted under the Laws of the United States to prescribe the Products.

1.71. “Project Manager” means, as to VCS, an employee of VCS who is engaged
under this Agreement to assist VCS management and to coordinate administrative
support for the VCS Field Force.

1.72. “Reconciled Pass-through Expenses” means those certain Reconciled
Pass-through Expenses listed in Section I of Schedule B and any other Reconciled
Pass-through Expenses approved by CLIENT pursuant to Section 4.3.

1.73. “Representative” or “Representatives” is defined in Section 6.1(b) of this
Agreement.

1.74. “Receiving Party” is defined in Section 6.1(a) of this Agreement.

1.75. “Rx Sales” means the total number of prescriptions filled with respect to
any Product as measured by IMS Prescription Audit or other third party vendor
selected by CLIENT from time to time, subject to the application of IC Crediting
Rules. Appropriate adjustments in the measurement of Rx Sales agreed to by the
Parties shall be made in the event that any third party vendor selected by
CLIENT as referred to above uses different measurement metrics than the previous
vendor.

1.76. “Sales Representative” means a VCS Sales Representative.

1.77. “Second Extension” is defined in Article II of this Agreement.

1.78. “Secondary Detail” means a Detail during which one of the Products is the
second (2nd) most prominent item presented in the Call and comprises, on
average, approximately one third (33%) of the time and cost of the Call.

1.79. “Senior Officers” means the respective Chief Executive or Operating
Officers (or any designee thereof) of the Parties.

1.80. “Services” has the meaning given to such term in the Recitals to this
Agreement.

 

- 6 -



--------------------------------------------------------------------------------

1.81. “Significant Loss” is defined in Schedule A-2.

1.82. “Target Prescriber” means, with respect to the Products, one of the
specifically identified Professionals within a Sales Representative’s Territory
to be Called upon by the Sales Representative based on CLIENT’s proprietary
analysis of physician opportunities as set forth in CLIENT’s Call Plan.

1.83. “Term” means the Initial Term and any Extension.

1.84. “Territories” means the respective towns, cities and other subdivisions
and geographical areas located within the Agreement Territory to which the
applicable Sales Representatives are assigned.

1.85. “Theft” is defined in Schedule A-2.

1.86. “Threshold 1 Arbitrator” is defined in Section 12.7(d)(i) of this
Agreement.

1.87. “Time Out of Territory” means a leave of absence, an unapproved absence,
an absence for illness that continues for more than *** (***) Business Days in
any calendar month, a pre-approved vacation that continues for more than ***
(***) Business Days in any calendar month or a combination of illness and
pre-approved vacation that continues for more than ten (10) Business Days in any
calendar month.

1.88. “VCS” is defined in the preamble of this Agreement.

1.89. “Variant Amount” is defined in Section 4.1(d) of this Agreement.

1.90. “VCS Field Force” means the VCS Sales Representatives, Project Manager,
District Managers and National Sales Director providing Services pursuant to
this Agreement.

1.91. “VCS Field Force Information” means the information required to be
provided by VCS pursuant to Section 4.1(b) with respect to each Member of the
VCS Field Force in the form attached hereto as Schedule A-1F.

1.92. “VCS Merit Increase” is defined in Section 4.4(c) of this Agreement.

1.93. “VCS Representatives” is defined in Section 10.1 of this Agreement.

1.94. “VCS Sales Representative” means an individual employed by VCS who Details
the Products to Target Prescribers in accordance with this Agreement.

1.95. “VCS Trainer” is defined in Schedule A-1.

1.96. “VOLTAREN®” is defined in Section 1.68 of this Agreement.

1.97. “*** Assigned Vehicles” is defined in Section 3.3(a)(i) of this Agreement.

1.98. “Works” is defined in Schedule A-1A.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE II. TERM

Subject to the terms of Article XI, and except as provided below, this Agreement
shall continue until 12:00am Eastern Daylight Time on the date that is two years
from the Effective Date (such two-year period, the “Initial Term”). CLIENT may
extend (a) the Initial Term for an additional***, the “First Extension”) by
delivering a written notice to VCS at least sixty (60) days prior to the
expiration of the Initial Term, and (b) the First Extension for an additional
*** (***) *** (such additional *** (***) ***, the “Second Extension,” and
together with the First Extension, each an “Extension”) by delivering a written
notice to VCS at least sixty (60) days prior to the expiration of the First
Extension. In the event CLIENT elects any Extension, all terms and conditions of
this Agreement ***.

ARTICLE III. SCOPE OF SERVICES, PROFESSIONALISM AND COMPLIANCE-

3.1. The Scope of Services. CLIENT hereby continues to engage VCS, and VCS
hereby accepts such continued engagement, to provide the Services pursuant to
the terms of this Agreement and the Schedules attached to this Agreement. Such
engagement shall be on a nonexclusive basis and CLIENT shall at all times have
the right to engage any other Person to provide services (including, without
limitation, services similar to the Services) that CLIENT, in its sole
discretion, deems necessary or appropriate. The Services to be provided under
this Agreement are described in this Agreement and the various Schedules hereto,
including Schedule A-1 through Schedule A-2.

3.2. Sales Efforts, Professionalism and Compliance.

a. VCS shall maintain an experienced, well-trained VCS Field Force, whose time
is dedicated exclusively to the promotion of the Products. The number of Primary
Detail Equivalents (PDEs) for each Product shall be as designated by CLIENT from
time to time through a collaborative Call Plan process in which VCS Sales
Representatives and District Managers shall be involved and provide input in the
selection of Target Prescribers. The resulting Call Plan and PDE requirements
shall be reviewed and approved by VCS. The Rx Sales goal and IC weighting for
each Product will be communicated by CLIENT to VCS at the beginning of each IC
period. The Primary Detail Equivalents shall be carried out in accordance with
the Call Plan and the VCS Field Force shall collectively provide a minimum of
*** (***%) percent of the required PDEs for each Product against Call Plan
Target Prescribers during each Call Plan period, *** on Schedule B, as such
table may be amended from time to time in accordance with this Agreement and
Schedule B.

b. On the Effective Date, the VCS Field Force shall consist of 228 Sales
Representatives, 24 District Managers, one Project Manager, one VCS Trainer and
one National Sales Director (collectively, the “Initial Total Headcount”). Each
District Manager and Sales Representative shall have the qualifications and meet
the hiring profile and criteria set forth on Schedule A-1C. The Project Manager
and National Sales Director designated by VCS shall be subject to the approval
of CLIENT, which approval shall not be unreasonably withheld. CLIENT hereby
designates Larry Romaine as its National Sales Director. VCS hereby designates
Tom Bonk as its National Sales Director. Each Party may change its National
Sales Director upon written notice to the other Party. The VCS Trainer shall be
appointed, and may be replaced, as set forth on Schedule A-1. CLIENT reserves
the right, in its sole discretion, *** by delivery of forty-five (45) days’
prior written notice to VCS at any time and from time to time, as CLIENT’s
business needs

 

- 8 -



--------------------------------------------------------------------------------

may reasonably require. In the event CLIENT exercises such right: *** (v) the
Parties shall discuss and determine in good faith the necessary timing for the
implementation of ***, provided that such implementation shall be completed
within forty-five (45) days from the date of VCS’ receipt of CLIENT’s notice;
and (vi) the Parties shall promptly enter into an amendment to this Agreement to
reflect the foregoing.

c. Intentionally omitted.

d. The VCS Field Force shall have a thorough knowledge of the Products and their
associated disease entities in respect to which Products CLIENT has provided
training in accordance with this Agreement.

e. VCS shall employ its expertise and best professional judgment to direct the
Detailing and promotion activities to Target Prescribers identified from time to
time by CLIENT. VCS shall be responsible to ensure that the Sales
Representatives Detail the Products in an accurate and compliant manner in an
effort to enable Target Prescribers to obtain all information necessary or
appropriate in connection with prescribing the Products.

f. All promotional materials (as updated from time to time) to be used by the
VCS Field Force pursuant to this Agreement shall be chosen and/or approved by
CLIENT and CLIENT shall be responsible to ensure the compliance of such
promotional materials with applicable Law. All samples and promotional materials
shall be disseminated by CLIENT in compliance with applicable Law and such
distribution shall occur directly by CLIENT or through a distribution agent
selected by CLIENT from time to time (the “Distribution Agent”) to the VCS Field
Force. VCS shall be responsible to secure appropriate physical space (including
temperature-controlled storage space for Product samples) for the storage of any
and all materials distributed by CLIENT or by the Distribution Agent to the VCS
Field Force. VCS shall be responsible to ensure that the VCS Field Force stores
and maintains such materials in the designated space.

g. VCS shall be responsible for ensuring that, upon receipt thereof, all
samples, promotional and other materials are handled and distributed by VCS and
the VCS Field Force in accordance with, and VCS shall comply and shall be
responsible to ensure that the VCS Field Force complies with any and all
reporting and other obligations (including, without limitation, all obligations
regarding reporting of samples lost in transit, a Significant Loss of samples, a
theft of drug samples and all falsification of sample documents) under, CLIENT’s
Sample Accountability Policies and Procedures previously provided to VCS by
letter dated May 9, 2008 (as they may be amended or otherwise modified from time
to time by CLIENT (such amendments and modifications to be provided by CLIENT to
VCS in advance and in writing)) and, as more specifically provided below, under
all applicable Laws. CLIENT shall be responsible for ensuring that its Sample
Accountability Policies and Procedures comply with applicable Law. In connection
with its reporting obligations under this Section 3.2(g), VCS shall be
responsible for complying with the terms and conditions set forth in Schedule
A-2 of this Agreement. The additional terms and conditions regarding sample
management and accountability are set forth in Schedule A-2 of this Agreement.

h. VCS shall comply and be responsible to ensure that the VCS Field Force
complies with any and all reporting and other obligations imposed by any state
or other jurisdiction (including, without limitation, all obligations regarding
providing to CLIENT for dissemination to the applicable state or other
jurisdiction reports of expenses incurred in the course of the VCS Field Force’s
marketing efforts) and as more specifically described in Section 4.1(c).

 

- 9 -



--------------------------------------------------------------------------------

i. The Services shall be performed by VCS and the VCS Field Force (i) in a
professional manner consistent with industry standards; (ii) in conformance with
that level of care and skill ordinarily exercised by other professional contract
sales organizations; and (iii) in compliance with all applicable Laws. Each VCS
Field Force member shall be subject to removal from providing Services to CLIENT
pursuant to this Agreement in accordance with the provisions set forth in
Schedule A-1. Any such VCS Field Force member who is so removed shall be
promptly replaced by VCS. VCS shall retain, in all respects, all liability and
obligations of any kind or nature with respect to any employment-related claims
arising out of or in connection with the activities contemplated by this
Agreement and/or the Services provided by the applicable VCS Field Force member.
The previous sentence shall not prevent VCS from seeking indemnification
pursuant to Section 10.2(iii).

j. VCS shall promote the Products, and shall cause the VCS Field Force to
promote the Products, in strict adherence to applicable Law and professional
requirements and CLIENT policies (provided to VCS in advance and in writing)
that are applicable to the type of Services contemplated hereunder and which are
utilized by CLIENT generally in its business, including ensuring that (i) no
member of the VCS Field Force has been (A) convicted of an offense related to
any federal or state health care program; (B) excluded or otherwise rendered
ineligible for federal or state health care program participation; or
(C) debarred under Subsection (a) or (b) of Section 306 of the U.S. Food, Drug
and Cosmetic Act, as amended from time to time (21 U.S.C. § 301 et seq.); and
(ii) no person on any FDA Clinical Investigator Enforcement lists (including the
following: (1) Disqualified/Totally Restricted List, (2) Restricted List and
(3) Adequate Assurances List) will participate in the provision of the Services.
If at any time VCS becomes aware that any member of the VCS Field Force who
participated or is participating in the provision of the Services is on, or is
being added to the FDA Debarment List or any FDA Clinical Investigator
Enforcement Lists, VCS shall provide written notice of this to CLIENT within 24
hours of VCS having become aware of this fact and will immediately terminate
such person from conducting any activity under this Agreement, subject to
applicable Law. Further, in connection with any activity under this Agreement,
VCS shall, and shall cause all members of the VCS Field Force to, comply in all
material respects with the Office of Inspector General Compliance Program
Guidance for Pharmaceutical Manufacturers, April 2003, PDMA, state Laws
governing the storage and distribution of pharmaceutical samples and aggregate
spending on physician gifts, entertainment and expenses, the PhRMA Code, as in
effect from time to time, Section 1128B(b) of the Social Security Act, the AMA
Guidelines on Gifts to Physicians from Industry, HIPAA and all other applicable
Laws. CLIENT and VCS shall mutually agree on procedures for auditing, monitoring
and training the VCS Field Force to ensure compliance with this Section 3.2(j).

k. CLIENT shall provide all laptops and printers and all necessary software,
hardware and related equipment (collectively, “Information Technology”)
necessary for the performance of the Services hereunder. VCS shall ensure that
the members of the VCS Field Force use the appropriate level of care in the
handling and use of all such Information Technology and shall provide a report
identifying the location of each VCS Field Force member within fifteen (15) days
after the end of each calendar quarter during the Term in order to enable CLIENT
to monitor the location of all Information Technology. VCS shall provide CLIENT
with all information and applicable verifying documentation (e.g., police
reports) identifying any damaged or stolen

 

- 10 -



--------------------------------------------------------------------------------

Information Technology. CLIENT shall use commercially reasonable efforts to
ensure that any documented lost, damaged or stolen Information Technology is
repaired or replaced within two (2) Business Days after CLIENT receives written
notice thereof. CLIENT shall be solely responsible for all costs, damages,
losses and liabilities associated with the repair or replacement of damaged,
lost or stolen Information Technology (subject to normal wear and tear)
(collectively, “Replacement Costs”) for up to *** (***%) percent of the number
of computers and other Information Technology provided to VCS for use by the VCS
Field Force (the “Replacement Threshold”). VCS shall be solely responsible for
all Replacement Costs in excess of the Replacement Threshold, and CLIENT shall,
at its sole discretion, either bill VCS for such Replacements Costs or set off
such Replacement Costs against other amounts owed to VCS hereunder.

l. VCS shall comply, and shall cause any subcontractor that it is permitted to
use hereunder to comply, with the terms and conditions of the Novartis Agreement
applicable to it, including all compliance, confidentiality, record keeping,
reporting and auditing provisions thereof. VCS shall be responsible for each of
its permitted subcontractor’s compliance with the terms of this Agreement.

m. The training responsibilities and obligations of the Parties are set forth on
Schedule A-1 under the section captioned “TRAINING.”

3.3. Fleet Vehicles. VCS shall provide vehicles to the VCS Field Force as
follows:

a. Compensation; *** Payments for Certain Leased Vehicles.

i. VCS shall provide each member of the VCS Field Force with a fleet vehicle
pursuant to lease arrangements between VCS and certain fleet vendors, which
vehicles shall be comparable to vehicles provided by CLIENT to its sales force
(such VCS provided vehicles, collectively, the “Leased Vehicles”). CLIENT shall
pay to VCS a monthly amount for each Leased Vehicle as set forth on Schedule
B-Y. Certain Leased Vehicles have previously been assigned by CLIENT to VCS
pursuant to CLIENT’s lease agreement with *** (collectively, the “*** Assigned
Vehicles”) and certain other Leased Vehicles have previously been assigned by
CLIENT to VCS pursuant to CLIENT’s lease agreement with *** (collectively, the
“*** Assigned Vehicles,” and together with the *** Assigned Vehicles, the
“Assigned Vehicles”). On a monthly basis, CLIENT shall pay VCS a certain monthly
fee for the *** Vehicles as set forth in Section 3.3(a)(ii) below and a certain
monthly fee for the *** Assigned Vehicles as set forth in Section 3.3(a)(iii)
below. For all other Leased Vehicles (i.e., not the Assigned Vehicles), CLIENT
shall pay VCS a monthly fee pursuant to Schedule B-Y, *** costs, ***. VCS shall
provide insurance covering all Leased Vehicles.

ii. ***Assigned Vehicles. CLIENT shall pay to VCS a monthly amount set forth in
the Budget for the *** Assigned Vehicles, which amount represents: (1) a monthly
amount including lease, insurance and maintenance costs (as set forth on
Schedule B-Y attached hereto); and (2) an estimate of costs and expenses
associated with the ***Assigned Vehicles such as registration fees, taxes
associated with the use of the *** Assigned Vehicles, and short-term rental
vehicles for the time any ***

 

- 11 -



--------------------------------------------------------------------------------

Assigned Vehicle is absent from the Territory as a result of maintenance (the
“Estimated *** Vehicle Costs”). On a monthly basis, VCS shall reconcile the
Estimated *** Vehicle Costs for all *** Assigned Vehicles and the actual ***
Assigned Vehicle costs (those actual costs identified in this
Section 3.3(a)(ii)) for all *** Assigned Vehicles, which reconciliation is
subject to CLIENT’s review and approval, and said amount shall be reflected as a
credit to CLIENT or an additional amount due from CLIENT in VCS’ monthly
invoices.

iii. ***Assigned Vehicles. CLIENT shall pay to VCS a monthly amount set forth in
the Budget for the *** Assigned Vehicles, which amount represents: (1) a monthly
amount including lease and insurance costs (as set forth on Schedule B-Y
attached hereto); and (2) an estimate of costs and expenses associated with the
*** Assigned Vehicles such as registration fees, maintenance costs, taxes
associated with the use of the *** Assigned Vehicles, and short term rental
vehicles for the time any *** Assigned Vehicle is absent from the Territory as a
result of maintenance (the “Estimated *** Vehicle Costs”). On a monthly basis,
VCS shall reconcile the Estimated *** Vehicle Costs for all *** Assigned
Vehicles and the actual *** Assigned Vehicle costs (those actual costs
identified in this Section 3.3(a)(iii)) for all *** Assigned Vehicles, which
reconciliation is subject to CLIENT’s review and approval, and said amount shall
be reflected as a credit to CLIENT or an additional amount due from CLIENT in
VCS’ monthly invoices.

b. Upon any Leased Vehicle, except an Assigned Vehicle, being removed from
service for any reason (including the termination or expiration of the lease for
such vehicle), VCS shall: (i) replace such vehicle with a Leased Vehicle in
accordance with VCS’ then-current fleet management policies; and (ii) ***;
provided that, if such vehicle is being removed from service in connection with
(x) termination of this Agreement by VCS or CLIENT (except for termination by
CLIENT pursuant to Section 11.1 above), (y) CLIENT conducting a Conversion (as
set forth in Section 9.2 above), or (z) this Agreement expiring without
extension or renewal, the terms of Section 11.4(b) shall control.

c. Upon any Assigned Vehicle being removed from service for any reason
(including the termination or expiration of the lease for such Assigned
Vehicle): (i) VCS shall replace such Assigned Vehicle with another Leased
Vehicle in accordance with VCS’ then-current fleet management policies; and
(ii) *** as Reconciled Pass-through Expenses; provided that, if such Assigned
Vehicle is being removed from service in connection with (x) termination of this
Agreement by VCS or CLIENT (except for termination by CLIENT pursuant to
Section 11.1 above), (y) CLIENT conducting a Conversion (as set forth in
Section 9.2 above), or (z) this Agreement expiring without extension or renewal,
the terms of Section 11.4(b) shall control.

d. Restrictions on Replacement of Leased Vehicles. Notwithstanding anything else
herein to the contrary, (i) no later than *** (***) days before the end of the
Initial Term or any Extension, the parties shall meet and negotiate in good
faith to determine how best to replace any Leased Vehicle scheduled to come off
of lease or to be otherwise taken out of service prior to the expiration of such
Initial Term or Extension, as applicable, and (ii) during the *** (***) ***
prior to the end of the Initial Term or the end of any Extension, VCS shall
obtain the written consent of CLIENT prior to replacing any Leased Vehicle.

 

- 12 -



--------------------------------------------------------------------------------

e. Indemnification by VCS. VCS shall be solely responsible, solely liable and
shall indemnify, defend and hold CLIENT Representatives (as defined in Article X
below) harmless for all claims, personal injury and/or property damages arising
from use by VCS Field Force members or by any third party authorized by VCS
Representatives, of (1) each Assigned Vehicle during the period commencing as of
the date that such Assigned Vehicle is assigned to VCS; and (2) each Leased
Vehicle, provided, that this Section 3.3(a) shall not obligate VCS to indemnify
CLIENT for any portion of Losses for which CLIENT is required to indemnify VCS
pursuant to Section 10.2. For the avoidance of doubt, any indemnification under
this Section 3.3(e) shall be made in accordance with the provisions of
Section 10.3 of this Agreement. The indemnification obligations of VCS under
this Section 3.3(e) shall be in addition to VCS’ indemnification obligations
pursuant to Article X.

f. Notwithstanding anything to the contrary in this Agreement, with regard to
any Leased Vehicle, CLIENT shall not, at anytime, be required to pay ***% or
more of the fair market value (as determined at the outset of the lease) of such
Leased Vehicle.

g. CLIENT shall pay to VCS an administrative fee of $*** per VCS Field Force
member for each VCS Field Force member’s Leased Vehicle that is taken out of
service outside of VCS’ normal fleet management practices, other than as a
result of action by VCS (except for a termination by VCS of this Agreement in
accordance with its terms).

ARTICLE IV. COMPENSATION, BUDGET AND REIMBURSEMENT; REPORTING; RECORD KEEPING
AND AUDIT RIGHTS

4.1. Compensation.

a. Subject to the limitations set forth in this Article IV, CLIENT shall pay VCS
compensation for the Services performed under this Agreement as set forth on
Schedule B to this Agreement. Such compensation shall include payment of various
fees and costs of VCS as described on Schedule B, including a fixed, non-risk
related, management fee (the “Fixed Management Fee”) and, if applicable,
additional risk-related management fees (collectively, the “At-Risk Management
Fee”), ***. The Parties shall agree on an incentive compensation plan relating
to the VCS Field Force, which among other things will limit participation by
members of the VCS Field Force who are on performance improvement plans in
incentive compensation for which CLIENT is required to pay/reimburse VCS under
this Agreement.

b. CLIENT shall notify VCS of the *** in a calendar quarter within forty-five
(45) days after the end of each calendar quarter. Notwithstanding the above, on
a monthly basis, CLIENT shall provide VCS with all data it receives concerning
*** to allow VCS to monitor achievement of the At-Risk Management Fee. Within
fifteen (15) Business Days following the end of each calendar quarter during the
Term of this Agreement, CLIENT shall provide to VCS a report summarizing on a
calendar quarter and Agreement Year-to-date basis: (i) ***; and (ii) ***. In
addition, within fifteen (15) Business Days following the end of each month
during the Term of this Agreement, VCS shall provide to CLIENT a report in the
form of Schedule A-1F, which shall ***. The At-Risk Management Fee payable to
VCS shall be determined by CLIENT and VCS based on the reports made with respect
to such matters by CLIENT and VCS in accordance with this Section 4.1 and
Schedule B.

 

- 13 -



--------------------------------------------------------------------------------

c. VCS shall submit to CLIENT the information that is required to be disclosed
pursuant to the Transparency Reports and Reporting of Physician Ownership
Interests provisions of the Social Security Act (42 U.S.C. 1320a-7h) and similar
federal, state and local laws. VCS shall provide to CLIENT, by the fifteenth
(15th) day of each month during the Term, such information for the month
immediately preceding such month. Such information shall be gathered via a
process that, and provided in a format that, in each case is mutually agreeable
to both parties, which may be amended from time to time. The VCS Project Manager
shall be responsible for timely submitting the information to CLIENT.

d. Upon termination or expiration of this Agreement, any applicable earned fees
for any calendar quarter or portion thereof prior to such expiration or
termination that have not been invoiced shall be paid. VCS shall invoice CLIENT
monthly in arrears for both the fixed monthly fees and the Reconciled
Pass-through Expenses related to the Services and shall set forth on each
invoice the actual headcount of all persons employed by VCS under this Agreement
as of the end of the pay period ending in approximately mid-month for the month
covered by such invoice. The VCS invoice shall contain a written explanation of
the line item amounts referred to in Section I of Schedule B that vary by more
than *** (***%) percent, ***, from such particular line item reflected on the
Budget for that same period (each a “Variant Amount”). Each VCS invoice shall
also separately set forth in reasonable detail the amount of any Reconciled
Pass-through Expense for which VCS seeks reimbursement. Subject to receipt of a
monthly reconciliation report, as described below, CLIENT shall pay the full
amount of each VCS invoice, except any Reconciled Pass-through Expense in excess
of the amount allowed for such item in the Budget that has not been previously
approved by CLIENT.

e. All Reconciled Pass-through Expenses shall be reconciled on a monthly basis
and provided by VCS to CLIENT in a monthly reconciliation report satisfactory in
form to CLIENT. VCS shall also provide CLIENT with a monthly report, in a form
mutually agreed upon by the Parties, regarding the usage by the VCS Field Force
of vehicles used in the course of carrying out the Services hereunder (which
report shall be based on reports VCS receives from ***, Inc. and/or the VCS
Field Force members, as applicable, with respect to such matters), summarizing
the car mileage. Any amounts due through reconciliation of budgeted amounts and
actual costs incurred, in each case for any Reconciled Pass-through Expenses,
will be applied as a credit or an additional charge on the month’s invoice from
VCS that is submitted with the monthly reconciliation report. VCS shall also
provide CLIENT at the end of each calendar quarter, together with the invoice
for the month just ended, a reconciliation of the invoiced amounts during such
quarter and Agreement Year to date to the quarterly and year to date Budget. VCS
and CLIENT shall, in addition, review the aggregate of all Variant Amounts
within thirty (30) days of the end of each calendar quarter. In that connection,
CLIENT may request additional justification for any Variant Amount and to the
extent CLIENT is not reasonably satisfied with such justification, CLIENT may
require a credit against future invoices (or, at end of the Term, a refund)
equal to the unjustified Variant Amounts. In no event shall the variances from
the budgeted amounts exceed in the aggregate the annual budget for such items
unless otherwise agreed to in writing by CLIENT.

4.2. Budget

The budget (“Budget”) for the Initial Term is attached to this Agreement as
Schedule B-Y. For purposes of clarity and pursuant to Article II, in the event
CLIENT elects any Extension, the applicable portion of the Budget set forth in
Schedule B-Y shall *** Extension (subject to the provisions of Article II
above).

 

- 14 -



--------------------------------------------------------------------------------

4.3. Reconciled Pass-through Expenses

a. VCS shall request that CLIENT approve particular Reconciled Pass-through
Expense items prior to incurrence thereof and once approved by CLIENT in
writing, CLIENT shall pay the same when invoiced. Reconciled Pass-through
Expenses of the type set forth on Schedule B shall be deemed approved by CLIENT,
but only up to, and in no event in excess of, the respective aggregate monthly
and quarterly limits (in each case on a calendar basis) for such Reconciled
Pass-through Expenses set forth on Schedule B-Y. CLIENT may require, on not less
than thirty (30) days’ notice, that amounts provided in the Budget for
Reconciled Pass-through Expenses be reduced. CLIENT shall, at the written
request of VCS, discuss in good faith the reason for the required reduction in
Reconciled Pass-through Expenses and the impact of such reduction on VCS and its
ability to achieve the At-Risk Management Fee, but CLIENT shall make the final
decision with respect to any reduction.

b. Notwithstanding anything herein to the contrary, in no event shall CLIENT be
required to pay VCS Reconciled Pass-through Expenses: (i) in excess of the
amounts provided for such expenses in the Budget, unless otherwise specifically
agreed to by CLIENT in writing; (ii) incurred in an amount or manner that is not
compliant with CLIENT’s policies and procedures, as may be amended by CLIENT
from time to time; or (iii) incurred in connection with travel expenses or
services where (1) CLIENT has provided applicable preferred vendor codes to VCS
and (2) VCS failed to use or apply such codes.

4.4. Additional Expenses

a. CLIENT may request VCS to incur particular expenses in addition to those
already relating to the Services and reflected in the Budget, in which case
those expenses will be added to the Reconciled Pass-through Expenses payable by
CLIENT. All additional expenses must be agreed to in writing by CLIENT prior to
such expenses being incurred.

b. CLIENT reserves the right to add additional Products to be Detailed by the
Sales Representatives at no additional cost to CLIENT, except that: (i) CLIENT
shall pay documented incremental costs (e.g., training, distribution, sample
costs and Detail aids) that have been approved by CLIENT and which are related
to such additional Products and (ii) the Parties shall discuss in good faith and
determine whether any adjustments to the metrics required for achievement of the
At-Risk Management Fee should be made. At such time as CLIENT exercises this
right, VCS shall comply with all other provisions of this Agreement applicable
to promoting Products in connection with the promotion of such additional
Products and the Parties shall enter into appropriate amendments to this
Agreement to reflect the same.

c. VCS may, in its discretion, grant a merit-based percentage salary increase to
VCS Sales Representatives and District Managers (each a “VCS Merit Increase”) in
accordance with Schedule B-Y. VCS and CLIENT agree to discuss, in good faith,
the VCS Merit Increase for any given Agreement Year, in an effort to provide
that the VCS Merit Increase is ***. For any VCS Merit Increase, VCS shall
include such increase in the salary data contained in the monthly reconciliation
report delivered to CLIENT pursuant to Section 4.1(e).

 

- 15 -



--------------------------------------------------------------------------------

4.5. Payment Due

For any payment due to VCS hereunder, VCS shall submit to CLIENT an invoice
accompanied by such supporting documentation as CLIENT may reasonably require.
Invoices are due and payable within *** (***) days of receipt thereof, except to
the extent of any amount disputed by CLIENT. CLIENT shall pay the undisputed
amount of each invoice when due. In the event CLIENT disputes an amount set
forth on a VCS invoice, it shall send VCS written notice specifying in detail
the basis for the dispute. In addition to VCS’ right to terminate this Agreement
under Section 11.1 in the case of non-payment of any undisputed amount, if VCS
elects not to terminate this Agreement in the case of non-payment of any
undisputed amount, CLIENT shall pay VCS a finance charge of *** (***%) per month
for the undisputed amount on each invoice past due for more than *** (***) days
from the applicable payment date. The Parties agree to resolve disputes in good
faith and an expeditious manner.

4.6. Books and Records

a. VCS shall keep complete, true and accurate books and records with respect to
the Services provided and its other obligations under this Agreement in
accordance with GAAP. VCS shall keep such books and records for at least three
(3) years following the end of the Agreement Year to which they pertain. Such
books and records shall be kept at VCS’ principal place of business. At CLIENT’s
sole cost and expense, except as provided below, VCS shall permit auditors, on
behalf of CLIENT and Novartis, to visit and inspect, during regular business
hours and under the guidance of representatives of VCS, and to examine the books
of account of VCS concerning the Services and this Agreement and discuss the
affairs, finances and accounts of VCS concerning the Services and this Agreement
with, and be advised as to the same by, its officers and independent
accountants.

b. Audits. CLIENT and Novartis shall have audit rights with respect to VCS’
records described in this Section 4.6(b).

i. CLIENT or Novartis (in such capacity, the “Audit Rights Holder”) may, upon
request and at its expense (except as provided for herein), cause an
internationally-recognized independent accounting firm selected by it, other
than one to whom VCS (in such capacity, the “Auditee”) has a reasonable
objection (the “Audit Team”), to audit (at CLIENT’s or Novartis’ sole cost and
expense, except as otherwise set forth in subsection (v) below) during ordinary
business hours the books and records of the Auditee and the correctness of any
payment made or required to be made to or by such Auditee, and any report
underlying such payment (or lack thereof), pursuant to the terms of this
Agreement. Prior to commencing its work pursuant to this Agreement, the Audit
Team shall enter into an appropriate confidentiality agreement with the Auditee.

ii. In respect of each audit of the Auditee’s books and records: (i) the Auditee
may only be audited once per calendar year, unless a prior audit reveals any
material discrepancy, in which case, more frequent audits will be permitted;
(ii) no records for any given Agreement Year may be audited more than once for
the same purpose, unless a prior audit reveals any material discrepancy, in
which case, more frequent audits will be permitted; and (iii) the Audit Rights
Holder shall only be entitled to audit books and records of the Auditee from the
three (3) Agreement Years prior to the Agreement Year in which the audit request
is made.

 

- 16 -



--------------------------------------------------------------------------------

iii. In order to initiate an audit for a particular Agreement Year, the Audit
Rights Holder must provide written notice to the Auditee. The Audit Rights
Holder shall provide the Auditee with notice of one or more proposed dates of
the audit not less than thirty (30) calendar days prior to the first proposed
date. The Auditee will reasonably accommodate the scheduling of such audit. The
Auditee shall reasonably cooperate with such audit.

iv. The audit report and basis for any determination by an Audit Team shall be
made available for review and comment by the Auditee, and the Auditee shall have
the right, at its expense, to request a further determination by such Audit Team
as to matters which the Auditee disputes (to be completed no more than thirty
(30) calendar days after the first determination is provided to Auditee and to
be limited to the disputed matters). If the parties disagree as to such further
determination, the Audit Rights Holder and the Auditee shall mutually select an
internationally-recognized independent accounting firm that shall make a final
determination as to the remaining matters in dispute that shall be binding upon
the parties.

v. If the audit shows any under-reporting or underpayment, or overcharging by
any party, that under-reporting, underpayment or overcharging shall be reported
to the Audit Rights Holder and the underpaying or overcharging party shall remit
such underpayment or reimburse such overcompensation to the underpaid or
overcharged party within *** (***) calendar days of receiving the audit report.
Further, if the audit for an Agreement Year shows an under-reporting or
underpayment or an overcharge by any party for that period in excess of ***
(***%) of the amounts properly determined, the underpaying or overcharging
party, as the case may be, shall reimburse the applicable underpaid or
overcharged party, for its respective audit fees and reasonable out-of-pocket
expenses in connection with said audit, which reimbursement shall be made within
*** (***) calendar days of receiving appropriate invoices and other support for
such audit-related costs.

vi. Accounting Standards. All costs and expenses and other financial
determinations with respect to this Agreement shall be determined in accordance
with GAAP.

vii. Taxes. Any withholding or other taxes that either Party or its Affiliates
are required by Law to withhold or pay on behalf of the other Party, with
respect to any payments to it hereunder, shall be deducted from such payments
and paid to the applicable Governmental Authority contemporaneously with the
remittance to the other Party; provided, however, that the withholding Party
shall furnish the other Party with proper evidence of the taxes so paid. Each
Party shall furnish the other Party with appropriate documents to secure
application of the most favorable rate of withholding tax under applicable Law.

 

- 17 -



--------------------------------------------------------------------------------

viii. Payment Currency. All amounts due under this Agreement shall be paid to
the designated Party in United States Dollars.

For the purpose of clarity, Novartis’ audit rights under this Section 4.6(b)
shall only constitute a right to audit those books and records of VCS relating
to the promotion and sale of VOLTAREN®, to the extent such books and records are
separable from VCS’ other books and records relating to Services hereunder.

ARTICLE V. REPRESENTATIONS OF THE PARTIES

5.1. VCS Representations

VCS represents to CLIENT that:

a. It has the requisite expertise, experience and skill to render the Services
and it shall use all reasonable efforts to cause the Services to be performed in
a competent, efficient and professional manner and no less favorable than the
overall manner in which similar services are performed for other parties by VCS.

b. The execution, delivery and performance of this Agreement by VCS and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite company action; this Agreement constitutes the legal, valid and
binding obligation of VCS, enforceable in accordance with its terms (except to
the extent enforcement is limited by bankruptcy, insolvency, reorganization or
other Laws affecting creditors’ rights generally and by general principles of
equity); and this Agreement and VCS’ performance hereunder do not violate or
constitute a breach under any organizational document of VCS or any contract,
other form of agreement, or judgment or order to which VCS is a party or by
which it is bound.

c. VCS shall adhere to and comply with, and shall cause the VCS Field Force to
adhere to and comply with, all applicable Laws in carrying out its obligations
under this Agreement.

d. VCS will maintain insurance with financially sound carriers in the amounts
and types (with the deductibles or retentions) as set forth in Schedule C to
this Agreement, as the same may be amended or modified from time to time.

5.2. Client Representations

CLIENT represents to VCS that:

a. The execution, delivery and performance of this Agreement by CLIENT and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action; this Agreement constitutes the legal, valid
and binding obligation of CLIENT, enforceable in accordance with its terms
(except to the extent enforcement is limited by bankruptcy, insolvency,
reorganization or other Laws affecting creditors’ rights generally and by
general principles of equity); and this Agreement and CLIENT’s performance
hereunder do not violate or constitute a breach under any organizational
document of CLIENT or any contract, other form of agreement, or judgment or
order to which CLIENT is a party or by which it is bound.

 

- 18 -



--------------------------------------------------------------------------------

b. CLIENT shall adhere to and comply with all applicable Laws in carrying out
its obligations under this Agreement.

c. CLIENT will maintain insurance with financially sound carriers or through one
or more financially sound self-insurance arrangements in the amounts and types
(and with the deductibles or retentions) as set forth in Schedule C to this
Agreement, as the same may be amended from time to time.

d. During the Term of this Agreement and for a period of *** (***) months
thereafter (except if this Agreement is terminated by CLIENT under
Section 11.1(a) or Section 11.1(b), in which case this provision shall not
survive termination), CLIENT shall not (i) solicit or hire any VCS Field Force
member or pay or offer to pay any VCS Field Force member any compensation or
benefits (it being understood that the payments by CLIENT to VCS contemplated by
this Agreement will not violate this provision), except, in each case, in
connection with a Conversion; (ii) provide any contact information (including
name, address, phone number or e-mail address) concerning members of the VCS
Field Force to any third party providing (or proposing to provide) contract
sales services and promotional services to CLIENT; or (iii) assist actively in
any other way such a third party in employing or retaining members of the VCS
Field Force. For the purposes of this Agreement, the term “solicit” shall not
include general advertising by CLIENT for personnel not specifically directed to
a VCS Field Force member.

e. CLIENT has the lawful authority necessary to market and sell the Products in
all geographic regions where the Products are to be promoted under this
Agreement.

f. CLIENT is solely responsible for reviewing and approving any of its product
promotional materials and literature and any other materials or information
provided by it to VCS and for ensuring all such materials or information comply
with Laws.

ARTICLE VI. CONFIDENTIALITY AND THIRD PARTY COMMUNICATION

6.1. Confidential Information

a. During the performance of the Services contemplated by this Agreement, each
Party may learn confidential, non-public, proprietary or trade secret
information of the other Party or its Affiliates, including information relating
to their respective research and development efforts, marketing plans and
techniques, contacts and customers, business interests, technical and financial
information, pricing and costing information and models, clinical data,
organization and operations, business development plans (i.e., licensing,
supply, acquisitions, divestitures and combined marketing), products, licenses,
trademarks, patents, and other types of intellectual property, other contractual
rights and interests, product specifications, product development plans and
ideas, marketing plans and ideas, manufacturing information and business
operations (in whatever form or media such information is contained or
disclosed, “Confidential Information”). The Party disclosing Confidential
Information shall be referred to as the “Disclosing Party” and the Party
receiving Confidential Information shall be referred to as the “Receiving
Party.”

b. The Parties shall hold in the strictest confidence any and all of the
Confidential Information disclosed by one Party to the other under the terms of
this Agreement. The Receiving Party shall neither use nor disclose Confidential
Information for any purpose other than to effectuate the purposes of this
Agreement, provided that the Receiving Party may disclose

 

- 19 -



--------------------------------------------------------------------------------

Confidential Information to those of its employees, agents, consultants,
advisors, directors, officers and other representatives (collectively,
“Representatives”) who have a need to know such information in order to
effectuate the purposes of this Agreement, so long as such Representatives are
informed of the confidentiality obligations contained herein and are bound by
confidentiality obligations at least as restrictive as those contained in this
Agreement.

c. Upon the written request from the Disclosing Party at the end of the Term or
at the earlier termination of this Agreement, the Receiving Party shall return
to the Disclosing Party all tangible forms of Confidential Information,
including any and all copies and/or derivatives of Confidential Information made
by the Receiving Party or its Representatives, as well as all writings,
drawings, specifications, manuals or other printed or electronically stored
material based on or derived from Confidential Information. Any material or
media that is unable to be returned, upon the request of the Disclosing Party,
must be destroyed and the destroying Party shall provide the Disclosing Party
with a certificate from a Senior Officer certifying that such destruction has
occurred. Notwithstanding the foregoing, the legal counsel of each Party may
retain one (1) copy of Confidential Information in its confidential files solely
for archival purposes.

d. The obligations set forth in this Section 6, including the obligations of
confidentiality and non-use, shall be continuing and shall survive the
expiration or termination of this Agreement for a period of five (5) years from
the date of such expiration or termination.

e. The obligations of confidentiality and non-use set forth herein shall not
apply to the following: (i) Confidential Information at or after such time that
it is or becomes publicly available through no fault of the Receiving Party;
(ii) Confidential Information that is already independently known to the
Receiving Party as shown by prior written records; (iii) Confidential
Information at or after such time that it is disclosed to the Receiving Party by
a third party not subject to any confidentiality obligation; (iv) Confidential
Information required to be disclosed pursuant to judicial process, court order
or administrative request, provided that the Receiving Party shall use
commercially reasonable efforts to notify the Disclosing Party sufficiently
prior to disclosing such Confidential Information as to permit the Disclosing
Party to seek a protective order and provided further that if such protective
order cannot be obtained, the Receiving Party shall assist the Disclosing Party
in limiting the disclosure of such Confidential Information, except to the
extent necessary to comply with such judicial process, court order or
administrative request.

f. All Confidential Information disclosed by or on behalf of the Disclosing
Party shall be and shall remain the property of the Disclosing Party. The
Receiving Party will not be deemed to have been granted any right, including,
without limitation, a license, copyright or similar right, with respect to any
of the Confidential Information.

6.2. Use of Names.

Subject to each Party’s disclosure obligations under applicable law, including
the Securities and Exchange Act of 1934, as amended, for which consent of the
other Party to submit shall not be required, neither Party shall make a public
announcement regarding the Detailing or promotion activities or use the name of
the other in any public announcement, press release or other public document
without the written consent of such other Party. Each Party shall provide the
other with the proposed submission to be made to the United States Securities
and Exchange Commission, in order to allow the other Party a reasonable
opportunity to request confidential treatment with respect

 

- 20 -



--------------------------------------------------------------------------------

to certain confidential or proprietary information contained herein. Each Party
shall further provide the other Party with the proposed text of a public
announcement for review and approval, which approval shall not be unreasonably
withheld. Notwithstanding the above, either Party may, with the consent of the
other Party, list the name of the other Party in a non-descriptive fashion in a
list of the names of other, similarly situated third parties that such Party
does business with in connection with its general marketing materials.

6.3. Intentionally omitted.

6.4. Third Party Communications.

a. VCS shall communicate to CLIENT and, to the extent specified below, Novartis,
all comments, complaints, requests and inquiries received from the medical
profession, Governmental Authorities or other third parties relating to a
Product. All responses to such communications shall be handled solely by CLIENT,
and VCS shall cooperate with and assist CLIENT to the extent deemed necessary by
CLIENT to respond fully to such communications. Product complaint reports
received by VCS which are not deemed to be an Adverse Event shall (i) with
respect to VOLTAREN®, be reported by VCS to Novartis (at Novartis Consumer
Health, Inc., 200 Kimball Drive, Parsippany, NJ 07054-0622), with a copy to
CLIENT, and (ii) with respect to any other Product, be reported by VCS to CLIENT
(at Endo Pharmaceuticals, 100 Endo Blvd., Chadds Ford, PA 19317), in each case
within fifteen (15) days of receipt by VCS. VCS shall promptly forward to CLIENT
any information, including, but not limited to, initial and follow up reports,
that becomes known to VCS from any source in any form relating to any Adverse
Event or any Adverse Event with an associated product quality complaint for any
Product as soon as it becomes available, but in any event within twenty-four
(24) hours of becoming aware of such information, by transmitting it to the Endo
Triage Line at 1-800-462-3636. VCS shall also (i) in the case of VOLTAREN®,
notify Novartis, with a copy to CLIENT, and (ii) in the case of any other
Product, notify CLIENT, of any communication received from any Governmental
Authority relating to any Adverse Event or other safety issue for any Product,
within twenty-four (24) hours of receiving such communication, by transmitting
it to the Endo Triage Line at 1-800-462-3636 and by transmitting any written
communication documentation and a written synopsis of any oral communication to
Novartis’ Global Head, Drug Safety and Pharmacovigilance (to the extent relating
to VOLTAREN®) or Endo’s Pharmacovigilance Group, as applicable. VCS shall
provide to Novartis and CLIENT all reasonable assistance and take all actions
reasonably requested by Novartis and CLIENT (at CLIENT’s cost) that are
necessary to enable Novartis and CLIENT to comply with any Law applicable to the
Products and any conditions or obligations relating to any approval. Such
assistance and actions will include compliance with the terms of any
Pharmacovigilance Agreement entered into by and between CLIENT and Novartis (a
copy of which shall be provided by CLIENT to VCS) to the extent that the terms
of such agreement supersede the applicable terms of the Novartis Agreement.

b. CLIENT shall reimburse VCS for all reasonable actual out-of-pocket expenses
incurred by VCS in connection with responses to subpoenas and other similar
legal orders issued to VCS in respect to the Services performed under this
Agreement. However, CLIENT shall have no obligation to reimburse VCS for any
such expenses (and to the extent paid by CLIENT to VCS, shall be repaid by VCS
to CLIENT upon demand) arising out of, in connection with or otherwise relating
to actions or omissions of VCS or its employees, officers, directors and/or
affiliates that violate this Agreement or applicable Law.

 

- 21 -



--------------------------------------------------------------------------------

c. CLIENT shall provide VCS with a written policy setting forth all of VCS’
responsibilities and obligations with respect to third party communications,
Adverse Events and compliance with any Pharmacovigilance Agreement (as set forth
in this Section 6.4). CLIENT shall be solely responsible for securing Novartis’
consent to utilize its Customer Relationship Center and for authorizing VCS’
personnel to contact Novartis as set forth in this Section 6.4 and as shall be
provided in the aforementioned written policy. CLIENT shall train VCS’ Personnel
regarding compliance with such policy and any modifications or changes to such
policy shall be communicated by CLIENT to VCS (in writing). Any additional cost
incurred by VCS in connection with complying with a modified or changed policy
and additional costs incurred by VCS for training its personnel concerning such
modified or changed policy, shall be borne by CLIENT.

ARTICLE VII. INDEPENDENT CONTRACTOR

VCS and its Affiliates, directors, officers and the Persons providing Services
under this Agreement are at all times independent contractors with respect to
CLIENT. Persons provided by VCS to perform Services shall not, for any purpose,
be deemed employees of CLIENT. Except as may otherwise be provided herein,
CLIENT shall not be responsible for VCS’ acts or the acts of its Affiliates,
officers, agents or employees while performing the Services, whether on CLIENT’s
premises or elsewhere. Neither Party shall have any responsibility for the
hiring, termination, compensation, benefits or other terms or conditions of
employment of the other Party’s employees. VCS is, and at all times shall
remain, solely responsible for the human resource and performance management
functions of all members of the VCS Field Force. VCS shall be solely responsible
and liable for all disciplinary, probationary and termination actions taken by
it, and for the formulation, content and dissemination of all employment
policies and rules (including written disciplinary, probationary and termination
policies) applicable to its employees, agents and contractors. VCS shall obtain
and maintain worker’s compensation insurance and other insurances required for
members of the VCS Field Force. VCS acknowledges that CLIENT does not, and shall
not obtain or maintain such insurances, all of which shall be VCS’ sole
responsibility. VCS acknowledges and agrees that members of the VCS Field Force
are not, and are not intended to be nor shall they be treated as, employees of
CLIENT and that no such individual is, or is intended to be, eligible to
participate in any benefits programs or in any CLIENT “employee benefit plans”
(as defined in Section 3(3) of ERISA). VCS will cause all of the VCS Field Force
members to execute and will retain on file an agreement, substantially in the
form set forth in VCS’ employee handbook provided to CLIENT, containing an
acknowledgement that such VCS employee does not have any rights to or claims of
employee status or benefits from or against customers of VCS, such as CLIENT,
for whom such person provide services on behalf of VCS.

ARTICLE VIII. OWNERSHIP OF PROPERTY AND DEVELOPMENTS

8.1. Use of Trademarks in Promotion of the Products

a. VOLTAREN® shall be promoted by VCS and the VCS Field Force under the
VOLTAREN® trademark, U.S. Registration No. 960282, the Man and Path design
trademark, U.S. Trademark Application No. 77/258978, the JOY OF MOVEMENT TM,
U.S. Trademark Application No. 77/053235, and any accompanying logos, trade
dress and/or indicia of origin, including applicable branding, color, palette,
typeface, tagline and icon all of which have been licensed by CLIENT pursuant to
the Novartis Agreement and shall remain the sole property of Novartis.

 

- 22 -



--------------------------------------------------------------------------------

b. LIDODERM® shall be promoted by VCS and the VCS Field Force under the
LIDODERM® trademarks, U.S. Registration Nos. 1597110 and 2870973, the LIDODERM®
design trademark, U.S. Trademark No. 2853072, and any accompanying logos, trade
dress and/or indicia of origin, including applicable branding, color, palette,
typeface, tagline and icon, all of which shall remain the sole property of
CLIENT.

c. FROVA® shall be promoted by VCS and the VCS Field Force under the FROVA®
trademark, U.S. Registration No. 2828476, the FROVA® design trademark, U.S.
Trademark No. 3281355, and any accompanying logos, trade dress and/or indicia of
origin, including applicable branding, color, palette, typeface, tagline and
icon, all of which shall remain the sole property of CLIENT.

d. OPANA® ER shall be promoted by VCS and the VCS Field Force under the OPANA®
Trademarks, U.S. Trademark Registration Nos. 3553676, 3585918, 3252736, and
3060635, and any accompanying logos, trade dress and/or indicia of origin,
including applicable branding, color, palette, typeface, tagline and icon, all
of which shall remain the sole property of CLIENT.

e. FORTESTA® shall be promoted by VCS and the VCS Field Force under the
FORTESTA® Trademarks, U.S. Trademark Registration No. 3951680 and any
accompanying logos, trade dress and/or indicia of origin, including applicable
branding, color, palette, typeface, tagline and icon, all of which shall remain
the sole property of CLIENT.

f. This Agreement does not constitute a grant to VCS of any property right or
interest in the Products or the trademarks owned by or licensed to CLIENT or any
Affiliate of CLIENT and/or any other intellectual property rights that CLIENT
owns now or in the future. VCS recognizes the validity of and title of CLIENT to
all of CLIENT’s owned or licensed trademarks, trade names and trade dress in any
country in connection with the Products, whether registered or not. To CLIENT’s
knowledge, neither the trademarks, trade names and trade dress to be used in the
promotion of the Products as referred to in this Section 8.1 nor the promotion
of the Products by VCS infringes on any intellectual property right of any other
Person.

8.2. Ownership of Materials

Except as otherwise specifically provided in Schedule A-1A attached to this
Agreement, all developments, materials and documents supplied by VCS to CLIENT
during the Term of this Agreement that relate to the Services shall be the sole
and exclusive property of CLIENT. Each Party shall hold all such property and
developments confidential in accordance with Article VI of this Agreement.

ARTICLE IX. SALE OF COMPETING PRODUCT; EMPLOYMENT OF VCS FIELD FORCE AFTER
TERMINATION

9.1. Sale of Competing Product

During the Term of this Agreement, no VCS Field Force member shall market, sell
or accept orders for the sale of a Competing Product in the Territory. Such
restrictions for those VCS Sales Representatives and District Managers who
remain employed by VCS following the end of the Term, ***. For the purpose of
clarification, CLIENT understands and agrees that the restrictions set forth in
this Section 9.1 shall no longer apply once a person ceases to be employed by
VCS.

 

- 23 -



--------------------------------------------------------------------------------

9.2. Employment or Retention by CLIENT

a. Upon the termination or expiration of this Agreement, CLIENT may elect to
hire all or any of the VCS Sales Representatives or District Managers or to
transfer such members to CLIENT’s internal sales force (each, a “Conversion”).
If CLIENT elects to make a Conversion, VCS shall negotiate with CLIENT with
respect to the terms governing such Conversion. In no event shall CLIENT have
any liability or obligation of any nature for or with respect to any member of
the VCS Field Force that CLIENT hires prior to the date of such hire. In no
event shall VCS have any liability or obligation of any nature for or with
respect to any member of the VCS Field Force that CLIENT hires following the
date of such hire by CLIENT, except for any liabilities or obligations of VCS
that may have arisen or been incurred prior to the date of such hire by CLIENT.
Except with respect to periods prior to the effective date of such VCS Field
Force member’s employment by CLIENT, VCS shall not have any liability or
obligation of any nature for or with respect to any member of the VCS Field
Force that CLIENT hires following the effective date of such hire. VCS and
CLIENT hereby agree that CLIENT shall pay VCS a fee equal to $*** for every
Sales Representative and $*** for every District Manager transferred from the
VCS Field Force to CLIENT’s internal sales force pursuant to this Section 9.2.

b. CLIENT understands and acknowledges that VCS cannot guaranty that any VCS
Sales Representatives or District Manager will agree to participate in a
Conversion.

c. In the event CLIENT implements a Conversion, the Parties agree that any and
all VCS training materials made available by VCS to the VCS Sales
Representatives will be immediately returned to VCS, it being understood and
agreed that the VCS proprietary training modules constitutes valuable and
proprietary information of VCS and are subject to the confidentiality
obligations set forth in Article VI above. Within five (5) days of implementing
a Conversion, CLIENT shall return to VCS any originals and copies of the VCS
proprietary training modules which had been in possession of the converted VCS
Sales Representatives.

d. In the event CLIENT conducts a Conversion (and the converted VCS Sales
Representative had been provided with use of a fleet automobile leased, rented
or owned by VCS and CLIENT wishes to commence an arrangement with the fleet
vendor to assume such cars (and all associated costs and liabilities) under
CLIENT’s name, the converted VCS Sales Representative may only continue to have
access to such automobile following the Conversion if CLIENT either:
(i) registers the fleet automobile under its name; or (ii) ensures that VCS
remains named as an additional insured under CLIENT’s automobile insurance
policies until such time as the vehicle is registered in CLIENT’s name (which
shall occur no later than three (3) months following the Conversion). The
Parties understand and agree that it is solely CLIENT’s obligation to ensure one
of the above actions is taken and CLIENT shall be responsible for indemnifying,
defending and holding VCS harmless for all damages resulting from CLIENT’s
failure to take such action. The Parties further agree that on the effective
date of the Conversion, CLIENT shall destroy the VCS insurance card(s) in the
fleet vehicle(s) of the converted VCS Sales Representative.

 

- 24 -



--------------------------------------------------------------------------------

ARTICLE X. INDEMNIFICATION

10.1. Indemnification by VCS

VCS shall indemnify and hold CLIENT, its Affiliates, officers, directors,
agents, representatives and employees (collectively, “CLIENT Representatives”)
harmless from and defend against any and all liabilities, losses, proceedings,
actions, damages, claims or expenses of any kind, including costs and reasonable
attorneys’ fees (collectively, “Losses”), in respect to a claim brought against
any Client Representative by a Person other than VCS which results or arises
from or is caused by (i) any negligent or willful acts or omissions by VCS or
any of its Affiliates, officers, directors, employees, agents or representatives
(collectively, “VCS Representatives”) in connection with the Services, (ii) any
acts or omissions by any VCS Representatives outside the scope of this
Agreement, (iii) any breach of this Agreement by VCS or any VCS Representative
in connection with the representations, duties and obligations of VCS under this
Agreement, (iv) any claim that any member of the VCS Field Force is an employee
of CLIENT; and (v) any employment-related claim, liability or obligation to any
member of the VCS Field Force arising out of or in connection with the
activities contemplated by this Agreement or the Services provided hereunder.
The indemnity obligation set forth in this Section 10.1 shall not apply to the
extent CLIENT has an obligation to indemnify VCS in respect to such matter under
Section 10.2.

10.2. Indemnification by CLIENT

CLIENT shall indemnify and hold VCS Representatives harmless from and defend
against any and all Losses in respect to a claim brought against any VCS
Representative by a Person other than CLIENT which results or arises from or is
caused by (i) any negligent or willful acts or omissions by the CLIENT
Representatives in connection with CLIENT’s program of selling and marketing its
Products set forth in this Agreement; (ii) any acts or omissions by any CLIENT
Representative outside the scope of this Agreement; (iii) any breach of this
Agreement by any CLIENT Representatives in connection with the representations,
duties and obligations of CLIENT under this Agreement (including any intentional
wrongful acts or illegal acts of any CLIENT Representative in respect of any VCS
Field Force member); (iv) products liability claims relating to any Product,
whether arising out of warranty, negligence, strict liability (including
manufacturing, design, warning or instruction claims) or any other product based
statutory claim, and (v) any allegation that the trademarks, trade names and
trade dress referred to in Section 8.1 used in the promotion of the Products or
use of the name “ENDO” in performing Services hereunder infringes any
intellectual property rights of any other Person. The indemnity obligation set
forth in this Section 10.2 shall not apply to the extent VCS has an obligation
to indemnify CLIENT in respect to such matter under Section 10.1.

10.3. Indemnification Process

Any indemnification available hereunder shall be dependent upon the party
seeking indemnification providing prompt notice to the indemnitor of any claim
or lawsuit by a third party giving rise to an indemnification obligation;
provided, however, that failure to comply with this notice requirement shall not
reduce the indemnitor’s indemnification obligation except to the extent that the
indemnitor is prejudiced as a result thereof. Except in connection with any
claim based on actual or alleged violation of Law, the indemnitor shall have
exclusive control over the handling of the claim or lawsuit by a third party,
and the indemnitee shall provide reasonable assistance to the indemnitor in
defending such claim or lawsuit. The indemnitor shall keep indemnitee regularly
apprised of the status of such claim or lawsuit by a third party and shall not
settle such claim or lawsuit without first obtaining the written consent of the
indemnitee.

 

- 25 -



--------------------------------------------------------------------------------

ARTICLE XI. TERMINATION

11.1. Termination by Either Party

a. Either Party may terminate this Agreement in the event of a material breach
by the other Party, which breach is not cured within *** (***) days following
written notice thereof by the non-breaching Party.

b. Either Party may terminate this Agreement if the other Party has become
insolvent or has been dissolved or liquidated, filed or has filed against it, a
petition in bankruptcy and such petition is not dismissed within *** (***) days
of the filing; makes a general assignment for the benefit of creditors; or has a
receiver appointed for all or substantially all of its assets.

11.2. Termination by CLIENT and VCS

a. CLIENT may terminate this Agreement upon thirty (30) days’ prior written
notice if the FDA causes the withdrawal from the market of any Product, approves
any topical NSAID OTC Product, restricts the use of any Product other than
VOLTAREN®, or restricts the use of VOLTAREN® in the Field or any other
indication approved by the FDA and for which CLIENT is authorized to
commercialize VOLTAREN® under the Novartis Agreement, or there is an imposition
of restrictive federal and/or state price controls such that an obvious and
substantial loss of sales for any Product would result.

b. CLIENT may terminate this Agreement in its sole discretion at any time after
the first anniversary of the Effective Date upon sixty (60) days’ prior written
notice to VCS.

c. CLIENT may terminate this Agreement in its sole discretion upon thirty
(30) days’ prior written notice at any time after the FDA approves a freely
substitutable generic of any Product.

d. CLIENT may terminate this Agreement upon ninety (90) days’ written notice if
the VCS Field Force fails to meet *** (***%) percent of the required PDEs ***
set forth on Schedule B, as such table may be amended from time to time by
CLIENT) per calendar quarter for two (2) calendar quarters out of any four
(4) consecutive calendar quarters.

e. VCS may terminate this Agreement if payment to VCS by CLIENT is not made when
due and such payment is not made within ten (10) days from the date of receipt
by CLIENT of written notice from VCS advising of such nonpayment.

11.3. Return of Materials. Upon the termination or expiration of this Agreement,
VCS shall, at CLIENT’s expense, promptly return to CLIENT all Information
Technology, Product samples, promotional and training materials, and any other
documents, materials or written information relating to any Product. In
addition, upon the removal of any member of the VCS Field Force from providing
Services pursuant to this Agreement, VCS shall return all Information Technology
associated with such member to CLIENT.

 

- 26 -



--------------------------------------------------------------------------------

11.4. Effect of Termination.

a. Upon the effective date of termination or expiration of this Agreement, the
Parties shall have no further obligation to each other (other than those set
forth in Articles VI, VII, VIII, IX, X and XI), except that CLIENT shall:
(a) pay the amount of any amounts due under Section 4.1 of this Agreement for
Services actually performed by VCS through the date such termination or
expiration is effective; and (b) pay any reimbursement amount due under
Section 4.3 of this Agreement for Reconciled Pass-through Expenses actually
incurred and related to the performance of Services through the date such
termination or expiration is effective.

b. In the event (x) of termination of this Agreement by *** CLIENT (except for
termination by CLIENT pursuant to Section 11.1 above), (y) CLIENT conducts a
Conversion (as set forth in Section 9.2 above), or (z) this Agreement expires
without extension or renewal:

(i) With regard to each Leased Vehicle having an open-ended lease arrangement
that is not an Assigned Vehicle (each an “Open Ended Lease Vehicle”): CLIENT
shall (in addition to all other payment obligations under this Agreement)
promptly pay (or if paid by VCS, promptly reimburse) VCS for the amount due any
lessor or rental agent of the Open Ended Leased Vehicle for any early
termination of the applicable lease or rental agreement, provided that VCS shall
make a good faith effort and use commercially reasonable efforts to mitigate
CLIENT’s liability for such amount due by attempting to reassign the Leased
Vehicles for use in connection with services being provided by VCS to a third
party; however, VCS makes no guaranty with respect to its ability to mitigate
such CLIENT liability. In addition, CLIENT may elect to either: (A) transfer the
Open Ended Leased Vehicle to CLIENT and CLIENT shall assume the responsibility
for all further payments due in connection with such lease (including all costs
associated with the transfer), or (B) pay VCS (1) the net loss (if any) to VCS
on such Open Ended Leased Vehicle determined by the difference between the net
book value of such Open Ended Leased Vehicle and the actual net price received
by VCS for the disposal of such Open Ended Leased Vehicle, plus (2) any amounts
due from VCS in connection with the lease or rental termination and costs
associated with the storage and disposal of said Open Ended Leased Vehicle. ***.
VCS shall have thirty (30) days from the date on which CLIENT’s election is
received to either transfer the vehicle to CLIENT pursuant to clause (A) above
or dispose of the vehicle pursuant to clause (B) above. Any proposed transfer of
an Open Ended Leased Vehicle to CLIENT shall be subject to CLIENT establishing
its own relationship and credit with the entity that VCS contracted with to
lease or rent such Open Ended Leased Vehicle.

(ii) With regard to any Leased Vehicle having a closed-end lease arrangement
that is not an Assigned Vehicle, VCS shall be solely responsible for all costs
and expenses associated with such vehicle, including but not limited all
remaining lease payments and related costs for the original term of the lease
and all fees associated with excess mileage at the time of termination; and

(iii) With regard to any Assigned Vehicle, CLIENT may elect in its sole
discretion to either (A) have the Assigned Vehicles transferred back to CLIENT
(subject to the last sentence of this Section 11.4(b)(iii)), in which case
CLIENT shall

 

- 27 -



--------------------------------------------------------------------------------

assume the responsibility for all further payments due (including costs
associated with the transfer) and VCS shall ensure, at its sole cost and
expense, that such Assigned Vehicles have no preexisting internal or external
physical damage (including, but not limited to, window damage), reasonable wear
and tear excepted, at the time each Assigned Vehicle is transferred back to
CLIENT, or (B) pay for the amount due any lessor or rental agent for any early
termination of the lease or rental agreements covering the Assigned Vehicles.
Any proposed transfer of the Assigned Vehicles to CLIENT shall be subject to
CLIENT establishing its own relationship and credit with the lessor of the
Assigned Vehicles.

c. The Parties agree and acknowledge that Section 11.4(b) shall apply (without
duplication of any amounts to be paid by CLIENT pursuant to Section 3.2(b)(i) or
3.2(b)(iii)) to any Leased Vehicle that is removed from service in connection
with CLIENT’s decrease of the number of Sales Representatives and/or District
Managers pursuant to Section 3.2(b).

ARTICLE XII. MISCELLANEOUS

12.1. Assignment

Neither VCS nor CLIENT may assign this Agreement or any of its rights, duties or
obligations hereunder without the other Party’s prior written consent; provided,
however, that (a) to the extent this Agreement relates to VOLTAREN®, this
Agreement shall be assignable by CLIENT to Novartis upon the expiration or
termination of the Novartis Agreement and, thereupon, Novartis shall be entitled
to enforce the terms of this Agreement relating to VOLTAREN® against VCS; and
(b) CLIENT may assign this Agreement (i) to any Affiliate of CLIENT or (ii) to
any other Person who acquires all or substantially all of the business of CLIENT
by merger, sale of assets or otherwise, provided that the Affiliate or acquiring
Person affirmatively assumes and agrees in writing to perform and comply with
all of the obligations of CLIENT under this Agreement as they apply to CLIENT
and its Affiliates, and in the case of (ii) only, provides a copy thereof to VCS
upon consummation of such transaction. In addition, VCS may assign this
Agreement to any Person who acquires all or substantially all of the business of
VCS by merger, sale of assets or otherwise, provided that the acquiring Person
affirmatively assumes and agrees in writing to perform and comply with all of
the obligations of VCS under this Agreement as they apply to VCS and provides a
copy thereof to CLIENT upon consummation of such transaction. VCS shall remain
liable hereunder notwithstanding such assignment. Except as otherwise provided
in this Agreement, VCS shall not be permitted to subcontract its rights, duties
or obligations under this Agreement. Any attempted assignment or subcontracting
in violation hereof shall be void.

12.2. Merger

This Agreement supersedes all prior arrangements and understandings between the
Parties related to the subject matter of this Agreement. This Agreement,
including all schedules, attachments and exhibits, contain all of the terms and
conditions of this Agreement between the Parties and constitutes the complete
understanding of the Parties with respect to the subject matter hereof.

 

- 28 -



--------------------------------------------------------------------------------

12.3. Force Majeure

Noncompliance with the obligations of this Agreement by either Party due to
events beyond the control of such Party, such as the Laws of any Government
Authority hereafter adopted or modified, war, civil commotion, destruction of
facilities and materials, fire, flood, earthquake or storm, labor disturbances,
shortage of materials, failure of public utilities or common carriers, and any
other causes beyond the reasonable control of the applicable Party, shall not
constitute a breach of this Agreement.

12.4. Severability

In the event that any part of this Agreement is declared by any court or other
judicial or administrative body to be null, void or unenforceable, said
provision shall survive to the extent it is not so declared, and all of the
other provisions of this Agreement shall remain in full force and effect only
if, after excluding the portion deemed to be unenforceable, the remaining terms
shall provide for the consummation of the transactions contemplated hereby in
substantially the same manner as originally set forth at the later of the date
this Agreement was executed or last amended.

12.5. Amendment

Except with regard to (a) CLIENT’s right *** and the consequences thereof
pursuant to Section 3.2(b) and (b) CLIENT’s right to extend the Term pursuant to
Article II, no modification, waiver or extension of or release from any
provision of this Agreement (including the Schedules attached to this Agreement)
shall be effected unless the same shall be in writing signed by both Parties.

12.6. Governing Law

This Agreement shall be construed in accordance with the laws of the
Commonwealth of Pennsylvania without regard to the conflict of laws provisions
thereof.

12.7. Dispute Resolution

In the event of any dispute under this Agreement, the Parties shall refer such
dispute to the Senior Officers for attempted resolution by good faith
negotiations within thirty (30) days after such referral is made. If the Senior
Officers are unable to resolve the dispute within the time allotted, either
Party may proceed as set forth below.

a. Alternative Dispute Resolution. Any dispute, controversy or claim arising out
of or relating to this Agreement shall be settled by mediation and arbitration
in the manner described below:

b. Mediation. The Senior Officers shall select a mediator with appropriate
expertise in the subject matter to which the dispute relates, who will be
engaged to resolve the dispute. If the Senior Officers cannot agree on a
mediator within fifteen (15) days, each Party may seek appropriate resolution
through arbitration as described below. If the Parties are unable to resolve
their dispute through mediation within ninety (90) days after selection of the
mediator(s), either Party may seek appropriate resolution through arbitration as
described below.

 

- 29 -



--------------------------------------------------------------------------------

c. Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement which is not resolved by mediation, including disputes relating
to alleged breach or to termination of this Agreement, shall be settled by
binding arbitration (“Arbitration”) as follows:

i. If a Party intends to begin an Arbitration to resolve a dispute, such Party
shall provide written notice (the “Arbitration Request”) to the other Party
informing such other Party of such intention and the issues to be resolved. From
the date of the Arbitration Request and until such time as any matter has been
finally settled by Arbitration, the running of the time periods contained in
Article XI as to which Party must cure a breach of this Agreement shall be
suspended as to the subject matter of the dispute. Within ten (10) Business Days
after the receipt of the Arbitration Request, the other Party may, by written
notice to the Party initiating Arbitration, add additional issues to be
resolved.

d. Procedure. The Arbitration shall be conducted pursuant to the then-current
JAMS/ENDISPUTE Rules (streamlined for disputes involving $*** or less and
comprehensive for disputes involving more than $***). Notwithstanding those
rules, the following provisions shall apply to the ADR hereunder:

i. Arbitrator. In the event that the dispute at issue involves an amount less
than $***, the Arbitration shall be conducted by one (1) arbitrator (the
“Threshold 1 Arbitrator”). In the event, however, that the dispute at issue
involves an amount greater than $***, the Arbitration shall be conducted by a
panel of three (3) arbitrators (collectively, with the Threshold 1 Arbitrator,
the “Arbitrators”). The Arbitrator(s) shall be selected from a pool of retired
independent federal judges to be presented to the Parties by JAMS/ENDISPUTE.
Neither Party shall engage in ex parte contact with the Arbitrator(s).

ii. Proceedings. The Arbitrator(s) shall render a written opinion setting forth
findings of fact and conclusions of law with the reason therefor stated. A
transcript of the evidence adduced at the hearing shall be made and, upon
request, shall be made available to each Party. The Arbitrator(s) shall, in
rendering his decision, apply the substantive law set forth in Section 12.6,
except that the interpretation of and enforcement of this Section 12.7 shall be
governed by the Federal Arbitration Act. The Arbitrator(s) shall apply the
Federal Rules of Evidence to the hearing. The proceeding shall take place in
Philadelphia, Pennsylvania and shall be conducted in such a manner so that the
written opinion of the Arbitrator(s) is given within one hundred eighty
(180) days after the Arbitrator(s) is selected. The fees of the Arbitrator(s)
and JAMS/ENDISPUTE shall be paid by the losing Party, which shall be designated
by the Arbitrator(s). If the Arbitrator(s) is unable to designate a losing
Party, it shall so state and the fees shall be split equally between the
Parties.

iii. Award. The Arbitrator(s) is empowered to award any remedy allowed by Law,
including money damages, prejudgment interest and attorneys’ fees, and to grant
final, complete, interim, or interlocutory relief, including injunctive relief.

 

- 30 -



--------------------------------------------------------------------------------

iv. Costs. Except as set forth in Sections 12.7(d)(ii) and (iii) above, each
Party shall bear its own legal fees and costs.

e. Confidentiality. The ADR proceeding shall be confidential and the
Arbitrator(s) shall issue appropriate protective orders to safeguard each
Party’s Confidential Information. Except as required by Law, no Party shall make
(or instruct the Arbitrator(s) to make) any public announcement with respect to
the proceedings or decision of the Arbitrator(s) without prior written consent
of each other Party. The existence of any dispute submitted to ADR, and the
award, shall be kept in confidence by the Parties and the Arbitrator(s), except
as required in connection with the enforcement of such award or as otherwise
required by applicable law.

f. Judgment; Equitable Remedies. Any court having jurisdiction of this matter
may enter judgment upon any award granted under this Section 12.7. Each Party
has the right before or during the arbitration to seek and obtain from the
appropriate court equitable remedies as provided in Section 12.8.

g. Language. All pleadings, complaints and other documents filed or presented in
connection with, and all proceedings in, any dispute resolution proceeding
described in this Section 12.7 must be in the English language.

12.8. Injunctive Relief

Money damages may not be a sufficient remedy for breach of this Agreement and
the Party that is not in breach shall be entitled to specific performance and
injunctive or other equitable relief as a remedy for any such breach without
proof of actual damages. In such event, the breaching Party is deemed to waive
any requirement for security or posting of any bond in connection with such
remedy. Such remedy shall not be deemed to be the exclusive remedy for breach of
this Agreement but shall be in addition to all other remedies available at Law
or in equity to the non-breaching Party.

12.9. Waiver of Jury Trial

EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY.

12.10. Third Party Beneficiaries

Except with respect to Novartis pursuant to the provisions of this Agreement
that are expressly intended for its benefit, and except as specifically provided
in Article X, no other provision of this Agreement is intended to or shall
confer upon any third party any legal or equitable right, benefit or remedy of
any nature whatsoever under or by reason of this Agreement.

12.11. Limitation of Liability

IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR LOST PROFITS OR
FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES,
HOWEVER CAUSED, ON ANY THEORY OF LIABILITY AND WHETHER OR NOT SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING UNDER ANY CAUSE OF
ACTION AND ARISING IN ANY WAY OUT OF THIS AGREEMENT. THE FOREGOING LIMITATION
WILL NOT LIMIT EITHER PARTY’S INDEMNIFICATION OBLIGATIONS TO THE OTHER PARTY
UNDER ARTICLE X TO THE EXTENT ARISING OUT OF CLAIMS BY THIRD PARTIES.

 

- 31 -



--------------------------------------------------------------------------------

12.12. Construction

Unless the context of this Agreement otherwise requires: (a) words of any gender
include each other gender; (b) words using the singular or plural number also
include the plural or singular number, respectively; (c) the terms “hereof,”
“herein,” “hereby” and derivative or similar words refer to this entire
Agreement; (d) the terms “Article,” “Section,” or “Schedule” refer to the
specified Article, Section or Schedule of this Agreement; (e) the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”; and (f) the term “including” or “includes” means “including
without limitation” or “includes without limitation.”

12.13. Counterparts

This Agreement may be executed in any number of counterparts, each of which,
when executed, shall be deemed to be an original and all of which together shall
constitute one and the same document. Facsimile or other electronic form of
signatures and counterparts shall be treated as originals.

12.14. Notices

Any notices required or permitted under this Agreement shall be given in person
or sent by first class, certified mail or by facsimile transmission, by
overnight courier or by hand delivery to:

VCS:

Ventiv Commercial Services, LLC

Vantage Court North

500 Atrium Drive

Somerset, New Jersey 08873

Attention: Paul Mignon, President, Selling Solutions

Fax #: 732-537-4912

with a copy to:

inVentiv Health, Inc.

500 Atrium Dr.

Somerset, NJ 08873

Attn: General Counsel, Commercial

Fax : 732-537-4999

CLIENT:

ENDO Pharmaceuticals Inc.

100 Endo Boulevard

Chadds Ford, PA 19317

Attention: Chief Legal Officer

FAX (610) 558-9684

 

- 32 -



--------------------------------------------------------------------------------

or to such other address or to such other person as may be designated by written
notice given from time to time during the Term of this Agreement by one Party to
the other. Notice shall be deemed to have been given immediately in the case of
notice delivered by facsimile transmission (if transmission is confirmed) or by
hand delivery. Notices shall be deemed given on the next Business Day in the
case of notice sent by overnight courier. Notices shall be deemed given five
(5) Business Days after sent by mail.

[Signature page follows.]

 

- 33 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

VENTIV COMMERCIAL SERVICES, LLC By:  

/s/ Paul Mignon

 

Name: Paul Mignon

Title: President, Selling Solutions

ENDO PHARMACEUTICALS INC. By:  

/s/ David Holveck

 

Name: David Holveck

Title: President and CEO

[Signature page to Sales and Promotional Services Agreement.]



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

SCHEDULE    SCHEDULE SUBJECT MATTER A-1    Detailing to Targets A-1A    Products
A-1C    Preferred Hiring Profile A-1D    New Hire Information Package A-1E   
Meetings Included in Agreement A-1F    VCS Field Force Information Report A-2   
Sampling of Products to Targets B    Compensation-Fees Payable to VCS B-Y   
Budget C    Insurance Requirements



--------------------------------------------------------------------------------

SCHEDULE A-1

DETAILING TO TARGETS

VCS will provide individuals to serve as Sales Representatives to make Calls
pursuant to the Call Plan on Target Prescribers.

ESTABLISHMENT OF SALES FORCES

VCS will provide a sales force consisting of Sales Representatives, District
Managers, Project Managers, and National Sales Director as provided in this
Agreement, which shall be known as the VCS Field Force and shall Call Target
Prescribers.

HIRE STATUS AND WORK SCHEDULE

All of the VCS Sales Representatives will be VCS employees. The weekly work
schedule for these full-time VCS Sales Representatives will be forty (40) hours
per week and each Sales Representative must be present in his or her Territory
from 8:00 AM (local time) to 5:00 PM (local time), Monday through Friday. The
work schedule of a Sales Representative may also include occasional work
scheduled on weekends and evenings to attend meetings or conventions and, when
warranted, this time will be in addition to the weekly work schedule set forth
above. Attendance at all district and national meetings and all nightly or
weekend promotional dinners or events is mandatory.

VCS will provide VCS Sales Representatives as a dedicated field force. As Sales
Representatives in a dedicated field force, the VCS Sales Representatives may
not Detail any products of any Person other than CLIENT.

CALLS AND TARGETS

Detailing. Each Sales Representative shall conduct face-to-face one-on-one
discussions with Target Prescribers during which a promotional message involving
the Products is given for the purpose of promoting the Products to such Target
Prescribers in accordance with this Agreement (each such discussion being a
“Detail” and the holding of such meetings being “Detailing”). For the avoidance
of doubt, (i) a reminder presentation or a sample drop shall not constitute a
Detail, a Primary Detail or a Secondary Detail; and (ii) presentations to
groups, medical conventions or institutions shall not constitute a Detail, a
Primary Detail or a Secondary Detail.

VCS shall cause the Sales Representatives to conduct Calls against *** as set
forth in this Agreement.

Generally, a VCS Sales Representative is expected to use the Product Literature
(and only the Product Literature) when making a Call and to leave one or more
copies of the Product Literature and full prescribing information with the
Target Prescriber as part of the Call. VCS shall require each VCS Sales
Representative to accurately record information concerning each Call and
concerning the profile of each Target Prescriber on whom the VCS Sales
Representative Calls. Such recorded information shall be deemed to be the
property of CLIENT.



--------------------------------------------------------------------------------

MANAGER HIRE STATUS

VCS will also provide the number of full-time District Managers and Project
Managers as specified in this Agreement. All of the managers to be provided will
be VCS employees. The District Managers, Project Manager and VCS’ National Sales
Director will be dedicated to the VCS Field Force.

As dedicated managers, the VCS managers may not manage persons other than the
VCS Field Force.

ALIGNMENTS

The configurations of the sales districts and of the Territories within each
district to be serviced by the VCS Field Force have been or will be provided to
VCS; will be maintained by VCS at its offices; and may be amended or
reconfigured from time to time only upon prior written approval of CLIENT.

HIRING PROFILE

In selecting the Sales Representatives, District Managers, Project Manager and
its National Sales Director, VCS will use the preferred hiring profile approved
by CLIENT as set forth in Schedule A-1C to this Agreement, as the same may be
amended from time to time with the prior written approval of CLIENT. VCS will
take reasonable steps to confirm the accuracy of information concerning
background and experience received from applicants for positions as Sales
Representatives, District Managers, Project Manager and VCS National Sales
Director. VCS will review all potential hires with CLIENT and take into
consideration all of CLIENT’s recommendations. VCS will be solely responsible
for all hiring decisions. VCS will ensure that each Sales Representative,
District Manager, Project Manager and VCS National Sales Director receives the
appropriate new-hire information package set forth in Schedule A-1D to this
Agreement, as the same may be amended from time to time with the prior written
approval of CLIENT.

TRAINING

VCS will cause each new Sales Representative, District Manager, Project Manager
and VCS National Sales Director to participate in appropriate training (both
at-home study and class time). CLIENT and VCS shall collaborate on the
scheduling of training for any new hires in the VCS Field Force. If there is a
vacancy in the VCS Field Force, VCS shall use commercially reasonable efforts to
ensure that the vacancy is filled in a timely fashion so as to complete all
required training as soon as possible after hiring. CLIENT will cooperate in
providing training aids and materials and personnel useful in the conduct of
training. VCS shall be responsible for the training set forth in the following
table, which may be amended from time to time upon mutual agreement of the
parties:

 

 

Training Responsibilities of VCS

        VCS employee specific training, e.g., HR policies, expense mgmt, etc.  
     

Fleet

       

Health Care Compliance

       

PDMA/Sample Accountability

       

Adverse Event and Reporting

       

Medical Information Requests

       

Product and Disease Training

       

Marketing and Sales Strategy

       

General Selling Skills

        Sales Force Automation tool & other applicable applications and
functions  



--------------------------------------------------------------------------------

CLIENT shall be responsible for (1) providing materials specific to the sale of
the Products (e.g., product and disease state modules, Marketing and Sales
strategy, etc.), (2) all training materials for, and the training content of,
all Product and Disease training, the Marketing and Sales Strategy training, the
Adverse Event and Reporting Training, the Medical Information Requests training,
and the Health Care Compliance training, and (3) all large scale training,
including but not limited to trainings at or in connection with the meetings set
forth on Schedule A-1E and, if needed, any launch or new product training. VCS
is responsible for providing training aids and materials only with respect to:
VCS employee specific training, e.g., HR policies, expense mgmt, etc., Fleet,
Health Care Compliance, and PDMA/Sample Accountability. (i.e., training
materials for first four items in the above chart).

All training in the above table shall be conducted by a VCS representative
selected by CLIENT who is dedicated full-time to the training of the VCS Field
Force (the “VCS Trainer”). The VCS Trainer shall be certified on each Product
for which there is any Product-specific training.

MEETINGS

The Services provided under this Agreement include the training and sales
meeting activities of the Sales Representatives, District Managers, Project
Manager, and National Sales Director listed in Schedule A-1E to this Agreement,
as the same may be amended from time to time with the prior written approval of
CLIENT.



--------------------------------------------------------------------------------

STRATEGIC DIRECTION AND MANAGEMENT OF THE FIELD FORCE

CLIENT, through its regional business directors, will provide strategic
direction to the VCS Field Force through the District Managers. In this way,
CLIENT shall retain sole responsibility for the formulation and implementation
of CLIENT’s marketing and sales strategies. CLIENT shall not, however, have any
employment supervisory authority over the VCS Field Force. CLIENT is solely
responsible for acts or omissions of its employees.

PERFORMANCE

In the event that CLIENT reasonably believes that a Sales Representative,
District Manager, Project Manager or National Sales Director has violated any
applicable Law or policy, CLIENT shall so notify VCS and VCS shall, subject to
applicable Law, immediately remove such person from providing Services to CLIENT
under this Agreement.

In the event CLIENT believes that a Sales Representative, District Manager,
Project Manager or National Sales Director has failed to provide satisfactory
service to CLIENT, CLIENT shall give written notice to VCS indicating that a
failure to provide satisfactory service has occurred and VCS shall, subject to
compliance with applicable Law, ***

REPRESENTATIONS AND UNDERTAKINGS

In connection with this Schedule A-1:

a. VCS represents and undertakes:

i. that neither VCS nor any Person employed by VCS in connection with any work
to be performed for or on behalf of CLIENT has been debarred under
Section 306(a) or (b) of the Federal Food, Drug and Cosmetic Act, and that no
debarred person will in the future be employed by VCS in connection with any
work to be performed for or on behalf of CLIENT. If at any time after execution
of this Agreement, VCS becomes aware that VCS or any Person employed by VCS in
connection with any work to be performed for or on behalf of CLIENT shall become
or shall be in the process of being debarred, VCS shall so notify CLIENT at once
and remove such Person from providing Services to CLIENT under this Agreement.

b. VCS will:

i. cause each VCS Sales Representative to make Calls in a professional manner,
consistent with the applicable policy and procedure manual, on Target
Prescribers and to present only information about the Products which is
consistent with the Product Literature. VCS shall not and shall not permit the
VCS Sales Representatives to add, delete or modify claims of efficacy or safety
of the Products, nor make any changes (including underlining or otherwise
highlighting any language or adding any notes thereto) in the Product
Literature. VCS shall use and shall permit the VCS Sales Representatives to use
only the Product Literature provided by CLIENT. Under no circumstances shall VCS
develop, create, or use any other promotional material or literature or alter
Product Literature provided by CLIENT. VCS shall immediately cease the use of
any Product Literature when instructed to do so by CLIENT. VCS shall use the
Product Literature only for the purposes of this Agreement. All copyright and
other intellectual property rights therein shall remain vested in CLIENT or (as
same relates to VOLTAREN®) Novartis, as applicable.



--------------------------------------------------------------------------------

ii. use commercially reasonable efforts to replace any VCS Sales Representative
terminated by it within no more than *** (***) days of the date of such
termination.

iii. As more fully described in the Agreement, and without limiting the
provisions of Section 6.4 of the Agreement, inform CLIENT promptly of any
reports of any adverse occurrence involving a Product of which VCS becomes aware
or of any information VCS shall receive regarding any threatened or pending
action by any Governmental Authority which may affect a Product. VCS shall, at
the request of CLIENT, cooperate with CLIENT and Novartis (as relates to
VOLTAREN®) in formulating a response regarding any such action.

c. CLIENT will:

i. provide VCS with all Product Literature useful to facilitate the Detailing of
the Products.

ii. inform VCS promptly of any changes that CLIENT believes are necessary or
appropriate in the Product Literature or in information concerning the Products
in order to be in compliance with all applicable federal and state Laws.

iii. timely respond to any inquiry concerning a Product from any licensed
practitioner and directed to VCS.

STATUS OF MEMBERS OF THE VCS FIELD FORCE

VCS officers, agents and employees are independent from all control by CLIENT,
except as to how they represent or characterize the Products when Detailing the
Products.

They are not now nor will they in the future be considered employees of CLIENT
or as eligible for any CLIENT employee benefits or compensation as a result of
being employed by VCS to carry out VCS’ obligations under this Agreement.



--------------------------------------------------------------------------------

SCHEDULE A-1A

PRODUCTS AND COMPETING PRODUCTS

“Products” means VOLTAREN®, LIDODERM®, FROVA®, OPANA® ER, FORTESTA®, and any
additional products added by CLIENT to be Detailed by the Sales Representatives
pursuant to this Agreement.

The Products shall be promoted by VCS under trademarks owned by or licensed to
CLIENT and the CLIENT has all lawful authority necessary to market and sell the
Products in all geographic regions where the Products are to be promoted under
this Agreement to which this Schedule is attached. This Agreement does not
constitute a grant to VCS of any property right or interest in the Products or
the trademarks owned by or licensed to CLIENT or an Affiliate of CLIENT and/or
any other intellectual property rights that CLIENT owns now or in the future.
VCS recognizes the validity of and the title of CLIENT to all of CLIENT’s owned
or licensed trademarks, trade names and trade dress in any country in connection
with the Products, whether registered or not. CLIENT represents to VCS that, to
its knowledge, neither those trademarks, trade names and trade dress nor the
promotion of the Products by VCS infringes on any intellectual property right of
any other Person.

All information, data, writings, inventions and other work products, in any form
whatsoever, both tangible and intangible, developed as a result of VCS’
performance of the Services, including, without limitation, the Product
Literature and all information gathered or developed by the Sales
Representatives in the course of the Services (collectively, the “Works”), shall
be considered works made for hire pursuant to the Copyright Act of 1976 (if
applicable), and/or shall be the sole and exclusive property of CLIENT. CLIENT
shall be the sole owner of all the rights to such Works in any form and in all
fields of use known or hereafter existing. Notwithstanding the foregoing,
intellectual property owned by or licensed to VCS which is used by VCS to
develop any Works, shall remain the property of VCS (the “Components”). CLIENT
agrees not to assert against VCS and its licensees any ownership interest in the
Components. Notwithstanding the foregoing, CLIENT shall have a non-exclusive,
irrevocable, perpetual, non-transferable (except to Affiliates and to other
Persons CLIENT transfers or authorizes to use the Works), worldwide,
royalty-free license to use such Components in conjunction with the Works. Upon
the termination of this Agreement, VCS shall return to CLIENT all Works. CLIENT
shall own and be entitled to retain all reports, including Call Reports,
produced by VCS under this Agreement. However, VCS shall retain all rights in
and to the design and formatting of such reports, except formatting of report
forms provided by CLIENT to VCS.

“Competing Products” means the competing products listed on the following chart:

 

Product

 

Competing Products

LIDODERM®

  ***

FROVA®

  ***

OPANA® ER

  ***

VOLTAREN® Gel

  ***

FORTESTA®

  ***



--------------------------------------------------------------------------------

SCHEDULE A-1C

PREFERRED HIRING PROFILE

VCS SALES REPRESENTATIVE

 

Recruiting Profile:

Four Year Degree Minimum (preferred majors in sciences, business, and
healthcare).

 

  Minimum of two (2) years of previous specialty Pharma sales, biotech sales or
medical device sales, including strong results-oriented technical sales
experience. Experience preferred in the areas of Pain Management, Neurology,
Anesthesiology, Rheumatology, Hospitals, supportive Oncology, Orthopedic
audience and key practices, and/or other related fields.

 

  Proven experience launching products.

 

- vii -



--------------------------------------------------------------------------------

SCHEDULE A-1C

PREFERRED HIRING PROFILE

VCS FIELD FORCE DISTRICT MANAGER

 

Recruiting Profile:

Four (4) Year Degree Minimum (preferred majors in sciences, business, and
healthcare).

 

  Minimum of three (3) years of previous specialty Pharma sales, biotech or med
device sales.

 

  Minimum three (3) years of industry leadership and direct sales people
management experience.

 

  Pain experience is preferred.

 

- viii -



--------------------------------------------------------------------------------

SCHEDULE A-1D

NEW HIRE INFORMATION PACKAGE

All new hires shall receive CLIENT’s Sample Accountability Policies and
Procedures, Product Literature and training materials before training meetings
or other training. CLIENT shall designate any additional materials.

 

- ix -



--------------------------------------------------------------------------------

SCHEDULE A-1E

MEETINGS

New hire training meetings: VCS to hold as needed, per hiring schedule.

Three Plan of Action meeting per year ***.

Such other planned meetings as CLIENT sales representatives selling any Products
are required to attend, including a National Sales Meeting.

For clarification, travel and related expenses for VCS for all of the above
meetings, shall, without duplication, be either (1) ***, or (2) ***.

 

- x -



--------------------------------------------------------------------------------

SCHEDULE A-1F

VCS FIELD FORCE INFORMATION REPORT

 

Name   Title   Address   Territory   Start Date   (Sales Representative/
District Manager)      

 

- xi -



--------------------------------------------------------------------------------

SCHEDULE A-2

SCOPE OF SERVICES

SAMPLING OF PRODUCTS TO TARGETS

General

As more fully described in this Agreement, VCS shall cause the VCS Field Force
to distribute samples of the Products to Target Prescribers as part of the
Detailing and promotion activities of the VCS Field Force, utilizing and in
compliance with CLIENT’s Sample Accountability Policies and Procedures (as
updated by CLIENT from time to time), and otherwise with applicable federal and
state Law and regulations, including “PDMA.” CLIENT will provide VCS with
CLIENT’s Sample Accountability Policies and Procedures. VCS will review CLIENT’s
Sample Accountability Policies and Procedures prior to implementation to assure
that VCS is in compliance with said policies and procedures.

Sample Distribution

CLIENT shall make Product samples available to the VCS Field Force at CLIENT’s
discretion and expense for use by the VCS Field Force in Detailing Products in
accordance with this Agreement. CLIENT shall determine the quantities and types
of samples to be made available to the VCS Field Force. CLIENT shall or shall
cause its Distribution Agent to ship such samples to the VCS Sales
Representatives. The VCS Sales Representatives shall store, handle and transport
Product samples in accordance with CLIENT’s Sample Accountability Policies and
Procedures.

VCS shall cause the VCS Field Force to store any samples of the Products in
compliance with CLIENT’s Sample Accountability Policies and Procedures and
otherwise with all applicable legal requirements, including, without limitation,
the PDMA and all applicable federal, state, and local Laws governing the
marketing, promotion, and sampling of pharmaceutical products that can only be
sold with a prescription by a Professional. VCS shall be responsible to secure
appropriate physical space (including temperature-controlled storage space) for
the storage of all samples. VCS shall at all times cause the VCS Field Force to
store and maintain the samples in the designated space.

CLIENT shall be responsible for the shipment of samples directly or through the
Distribution Agent to the VCS Sales Representatives. This responsibility shall
include design of a delivery verification system and of documentation, which
will allow confirmation of each shipment delivered.

VCS will receive a copy of all documents confirming shipments of samples to the
VCS Sales Representatives, whether by CLIENT or the Distribution Agent. VCS
will, in all cases, reconcile the receipt of samples by each VCS Sales
Representative with the samples shipped to that VCS Sales Representative, based
upon the shipping records provided to it and acknowledgements of delivery
provided by the VCS Sales Representatives. All discrepancies between the sample
shipping records and the acknowledgement of delivery by the VCS Sales
Representatives shall be investigated by VCS. Upon conclusion of the
investigation by VCS, any confirmed discrepancy must be reported to CLIENT
pursuant to the procedure as described below under “Notification to CLIENT of
FDA Reportable Events,” subsection Samples Lost in Transit.

 

- xii -



--------------------------------------------------------------------------------

CLIENT shall be responsible to ensure that the Distribution Agent is compliant
with all applicable federal and state Laws, including the PDMA and the
regulations of the FDA. VCS shall be responsible to ensure that any third party
vendor that provides any verification services referred to in the previous
paragraph is compliant with all applicable federal and state Laws, including the
PDMA and the regulations of the FDA. If VCS determines that such third party
vendor is not compliant with all applicable federal and state Laws, including
the PDMA and the regulations of the FDA, VCS shall notify CLIENT within
forty-eight (48) hours.

Sample Accountability

Accountability Training

The Parties recognize that such a sampling program will require incremental
training in addition to its new hire training in sample accountability. VCS,
with the assistance of CLIENT, will provide all training for Sales
Representatives and District Managers, which addresses sampling matters. Upon
completion of training, VCS shall administer to its Field Force the required
sampling program examination, as agreed to by CLIENT, and VCS shall collect
signed Sample Accountability Acknowledgement Forms from all Field Force members.
Prior to Sales Representatives receiving their first sample shipment, VCS shall
collect Sample Storage Location Forms from all VCS Sales Representatives. VCS
must also send confirmation that all new Sales Representatives have completed
all necessary exams and paperwork prior to receiving their first sample
shipment. Should VCS and/or CLIENT determine that follow-on training is
necessary in the future, VCS will be responsible for the reasonable costs
associated with such follow-on training.

Monthly Sample Reconciliation

VCS shall comply with the requirements of CLIENT’s Sample Accountability
Policies and Procedures as it relates to VCS Sales Representative monthly sample
reconciliation. VCS shall provide CLIENT monthly summary reports of sample
inventory reconciliations on the tenth business day of the month for the prior
month.

Sample Inventory Audits

VCS shall conduct a security and audit program that is consistent with CLIENT’s
Sample Accountability Policies and Procedures and otherwise includes allowance
for all of: random, for cause and periodic physical inventories of samples
delivered to the VCS Sales Representatives consistent with the PDMA and
applicable regulations of the FDA (including those adopted under the FDA
Modernization Act of 1997).

Prescriber Signature Verification Program

VCS shall conduct a prescriber signature verification program that is consistent
with CLIENT’s Sample Accountability Policies and Procedures.

State License Validation

CLIENT is responsible for the validation of State License information for the
lists of Prescribers utilized by the VCS Sales Representatives and all costs
associated therewith.

 

- xiii -



--------------------------------------------------------------------------------

Returns

Sample Distribution Vendor shall be responsible for confirming all returns of
samples by VCS or the VCS Field Force. Sample Distribution Vendor will provide
VCS with a report of sample returns on a weekly basis. The Parties recognize
that VCS will reconcile sample data and account for samples based (in part) on
the return confirmations provided by CLIENT. CLIENT shall not remove, destroy or
otherwise impair the availability of the returned samples until either VCS
confirms the return of samples in the quantities reported by the VCS Field Force
or if VCS has not begun such confirmation after the passage of thirty (30) days
following notice to VCS. VCS is responsible for entering terminated
representatives’ returned samples into the SFA system, if necessary, and must
perform a Closeout Inventory Count of terminated sales representatives within
thirty (30) days of termination.

Sample Accountability Reporting

VCS shall provide a Monthly Sample Accountability Summary Report to CLIENT which
includes, but is not limited to, data related to:

 

  •  

Annual Audits - schedule for completion will be through calendar year as
reasonable and agreed upon with CLIENT.

 

  •  

For-Cause Audits

 

  •  

Quarterly Sample Inventory Reconciliation

 

  •  

Monthly Sample Inventory Reconciliation

 

  •  

New Hire Weekly Sample Inventory Reconciliation

 

  •  

SFA Synchronization Statistics

 

  •  

Sales Representative Terminations

 

  •  

Sample Shipment Discrepancies - transfers and returns

 

  •  

Prescriber Signature Verification Results

 

  •  

Theft, Loss, or Return of Product

VCS and CLIENT will work together to define the details of the Monthly Sample
Accountability Summary Report

Notification to CLIENT of FDA Reportable Events

Upon VCS’ discovery that: (i) any Product samples have been stolen, lost in
transit, or that there is a Significant Loss of samples or (ii) any sample
documents have been falsified, VCS shall report this information to CLIENT in
the following manner.

 

- xiv -



--------------------------------------------------------------------------------

Samples Lost in Transit

Within twenty-four (24) hours of confirmation of samples lost in transit, VCS
shall provide a written report of such loss to CLIENT. The written report of
samples lost in transit shall include: (1) Sales Representative name,
(2) Product name, (3) Quantity of Product, and (4) explanation of circumstances
surrounding the loss.

Upon receipt of the written report from VCS, CLIENT reserves the right to
contact VCS directly if additional information is required. CLIENT shall then be
responsible for reporting the loss to the FDA (including both five (5) day
notice and thirty (30) day follow-up notification).

Significant Loss of Drug Samples

CLIENT shall establish through a documented rationale the following: (1) a
corporate loss threshold - value of samples as a loss as units, percent or both
for which the VCS Sales Representative is required to provide a written
explanation to explain the loss when this value has been met or exceeded; (2) a
significant loss threshold - value of samples lost as units, percent or both for
which the VCS Sales Representative is reported to CLIENT (“Significant Loss”).
The Significant Loss threshold shall be greater than or equal to the corporate
loss threshold. While the latter shall be used by VCS to require an explanation
from VCS Sales Representatives during reconciliation, the former is used by VCS
to identify VCS Sales Representatives that meet or exceed this value at the
completion of the reconciliation process and to report those VCS Sales
Representatives to CLIENT in the manner as described in the following paragraph.

CLIENT shall be responsible for determining whether a Significant Loss of drug
samples has occurred under the PDMA and regulations of the FDA, based upon
CLIENT’s Loss Threshold. Within twenty-four (24) hours of discovery by VCS
Regulatory that a Significant Loss has occurred, VCS shall provide a written
report of the Significant Loss to CLIENT. The written report of the Significant
Loss shall include: (1) Sales Representative name, (2) Product name,
(3) Quantity of Product, (4) percentage of drug sample inventory lost, and
(5) explanation of circumstances surrounding the Significant Loss and subsequent
investigation.

Upon receipt of the written report from VCS, CLIENT reserves the right to
contact VCS directly if additional information is required. CLIENT shall then be
responsible for reporting the Significant Loss to the FDA (including both five
(5) day notice and thirty (30) day follow-up notification).

Theft of Drug Samples

CLIENT shall be responsible for determining whether a theft of drug samples has
occurred. Within twenty-four (24) hours of discovery of a theft by VCS
Regulatory that a theft has occurred, VCS shall provide a written report of the
theft to CLIENT. The written report of the theft shall include: (1) Sales
Representative name, (2) Product name, (3) Quantity of Product, and
(4) explanation of circumstances surrounding the theft of drug samples
(including the police report, if available).

Upon receipt of the written report from VCS, CLIENT reserves the right to
contact VCS directly if additional information is required. CLIENT shall then be
responsible for reporting the theft to the FDA (including both five (5) day
notice and thirty (30) day follow-up notification).

 

- xv -



--------------------------------------------------------------------------------

Falsification of Sample Documents

CLIENT shall be responsible for determining whether sample documents have been
falsified. Within twenty-four (24) hours of discovery by VCS Regulatory that
sample documents have been falsified, VCS shall provide a written report of the
falsification of sample documents to CLIENT. The written report of the
falsification of sample documents shall include: (1) Sales Representative name,
(2) summary of the investigation conducted, and (3) disciplinary/corrective
action taken.

Upon receipt of the written report from VCS, CLIENT reserves the right to
contact VCS directly if additional information is required. CLIENT shall then be
responsible for reporting the falsification of sample documents to the FDA
(including both five (5) day notice and thirty (30) day follow-up notification).

Record Retention and Retrieval

VCS shall provide CLIENT access to any requested records within twenty-four
(24) hours following CLIENT’s written request.

Recalls

VCS shall maintain such traceability of records at the product code level on
samples of the Products as may be necessary to permit a recall or field
correction of the Products. The decision to conduct and the right to control a
recall shall be solely CLIENT’s. VCS shall cooperate fully with CLIENT in
connection with any recall efforts affecting the Products.

 

- xvi -



--------------------------------------------------------------------------------

SCHEDULE B

COMPENSATION - FEES PAYABLE TO VCS

I. Reconciled Pass-through Expenses

VCS shall invoice CLIENT monthly for all fees and costs payable by CLIENT for
Services as set forth in the Budget included as Schedule B-Y, and shall bill to
CLIENT Reconciled Pass-through Expenses, which shall include:

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

District Manager Bonuses (plus applicable employer portion of taxes)

 

  •  

Sales Representative Bonuses (plus applicable employer portion of taxes)

 

  •  

Sales Representative travel subject to compliance with Client travel policies as
amended from time to time

 

  •  

Direct Marketing Expense (DME) Funds in accordance with specified budget

 

  •  

Ordinary and reasonable office expenses

 

  •  

***

 

  •  

***

 

  •  

***

Reconciled Pass-through Expenses are subject to the provisions of Section 4.3 of
the Agreement.

II. Fixed Management Fee and At-Risk Management Fee

***

 

- xvii -



--------------------------------------------------------------------------------

SCHEDULE B-Y

BUDGET

***

 

- xviii -



--------------------------------------------------------------------------------

SCHEDULE C

INSURANCE REQUIREMENTS

VCS shall maintain the following insurance during the Term of this Agreement to
which this Schedule is attached:

 

Comprehensive General Liability with limits of at least:   

$1 million/each occurrence

$2 million/aggregate annual limit

Completed operations

   $2 million/aggregate annual limit

Deductible or SIR

   up to $250,000 Errors and Omissions with limits of at least:   

$5 million/occurrence

$5 million/aggregate

Deductible or SIR

   up to $1,000,000 Workers’ Compensation -   

Statutory coverage, plus Employer’s Liability Coverage at limits of:

$1,000,000 - Bodily Injury by Accident - Each Accident

$1,000,000 - Bodily Injury by Disease - Each Employee

$1,000,000 - Bodily Injury by Disease - Policy Limit

Automobile Liability Insurance with limits of at least:    $1 million/each
accident (combined single limit) Excess Liability   

$5,000,000/each occurrence

$5,000,000/aggregate

Excess Liability coverage shall “follow form” and schedule the Comprehensive
General Liability, Employers Liability and Automobile Liability coverages as
underlying coverage.   

VCS will provide CLIENT with evidence of VCS’ insurance. VCS shall cause its
carrier to name CLIENT as an additional insured as its interests may arise under
this Agreement under VCS’ General Liability, Auto Liability and Excess Liability
insurance policies, and will provide to CLIENT at least thirty (30) days’ prior
written notice of any change, non-renewal or cancellation to the VCS’ insurance
program. All of VCS’ insurance policies (except Errors and Omissions) shall
contain a Waiver of Subrogation in favor of CLIENT.

 

- xix -



--------------------------------------------------------------------------------

CLIENT:

CLIENT shall maintain the following insurance or self- insurance during the Term
of this Agreement to which this Schedule is attached:

 

Comprehensive General Liability -   

$1 million/each occurrence

$2 million/general aggregate

Deductible or SIR

   up to $50,000 Umbrella Liability -   

$5 million/each occurrence

$5 million/aggregate

Product Liability -   

$25 million/each occurrence

$25 million/aggregate

Automobile Liability Insurance -    $1 million/each accident (combined single
limit)

 

- xx -